UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52678 Registrant, State of Incorporation, Address and Telephone Number XHIBIT CORP. (a Nevada corporation) 1520 E. Pima St. Phoenix, AZ 85034 (602) 281-3554 I.R.S. Employer Identification Number 20-0853320 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The aggregate market value of Registrant’s Common Stock held by non-affiliates was $20,548,049 based on a $0.80 average bid and asked price of such common equity, as of the last business day of the Registrant’s most recently completed second fiscal quarter (June 30, 2014), and was $75,805,581 based on a $4.44 average bid and asked price as of June 28, 2013. As of September 8, 2014, there were 108,232,935 shares of the Registrant's $0.0001 par value Common Stock outstanding. Table of Contents Explanatory Note This Annual Report on Form 10-K is being filed late.As disclosed in a Current Report on Form 8-K the Company filed with the SEC on April 16, 2014, the Audit Committee of the Company’s Board of Directors (the “Audit Committee”) determined on April 11, 2014 that the Company’s previously filed financial statements for: (i) the three and six month periods ended June 30, 2013 included in the Form 10-Q filed with the SEC on August 19, 2013 and (ii) the three and nine month periods ended September 30, 2013 included in the Form 10-Q filed with the SEC on November 15, 2013 needed to be restated to correct the accounting for the merger of SkyMall with and into Xhibit Corp. (the “SkyMall Merger”) in such financial statements.The Audit Committee’s determination was based upon analysis of the issues raised in comment letters from the Securities and Exchange Commission (“SEC”) related to the Company’s accounting for the SkyMall Merger. As a result of these restatements, the Company elected not to file this Annual Report on Form 10-K until the Quarterly Reports on Form 10-Q/A for the quarterly periods ended June 30, 2013 and September 30, 2013 had been filed with the SEC. Table of Contents Xhibit Corp. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2013 TABLE OF CONTENTS Page PART I 1 Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 29 Item 4. Mine Safety Disclosures 30 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities 30 Item 6. Selected Financial Data 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 45 Item 9B. Other Information 46 PART III Item 10. Directors, Executive Officers and Corporate Governance 47 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 54 Item 13. Certain Relationships and Related Transactions, and Director Independence 55 Item 14. Principal Accountant Fees and Services 57 PART IV Item 15. Exhibits and Financial Statement Schedules F-1 Signatures -i- Table of Contents PART I ITEM 1.BUSINESS Unless otherwise indicated or the context otherwise requires, all references below in this report on Form 10-K to "we," "us" and the "Company" are to Xhibit Corp., a Nevada corporation, and its subsidiaries, SHC Parent Corp., SkyMall Interests, LLC, SkyMall, LLC, SkyMall Ventures, LLC, Xhibit Interactive, LLC, SpyFire Interactive, LLC, Stacked Digital, LLC, Xhibit Bosnia d.o.o., and FlyReply Corp.All referencesbelow in this report on Form 10-K to "Xhibit" are to Xhibit Corp., a Nevada corporation, and all of its subsidiaries except for SHC Parent Corp., SkyMall Interests, LLC, SkyMall, LLC, and SkyMall Ventures, LLC.All references below in this report on Form 10-K to “SkyMall” or the “SkyMall Companies” are to SHC Parent Corp., SkyMall Interests, LLC, SkyMall, LLC, and SkyMall Ventures, LLC. Any Company websites referenced in this Report are not a part of this Report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Disclosures included in this Form 10-K contain "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements may be identified by words such as “anticipate,” “plan,” “believe,” “seek,” “estimate,” “expect,” “could,” and words of similar meanings and include, without limitation, statements about the expected future business and financial performance of the Company such as financial projections, any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements are based on management’s current expectations and assumptions, which are inherently subject to uncertainties, risks, and changes in circumstances that are difficult to predict.Investors and others should consider the cautionary statements and risk factors discussed in Item 1A below.Actual outcomes and results may differ materially from these expectations and assumptions because of changes in political, economic, business, competitive, market, regulatory, and other factors.Xhibit Corp. undertakes no obligation to update publicly or review any forward-looking statements, whether as a result of new information, future developments or otherwise, except as required by law. BACKGROUND AND HISTORY Xhibit Interactive, LLC ("Interactive") was organized on July 18, 2011 as a Nevada limited liability company.On August 9, 2011, Interactive entered into a Unit Exchange Agreement whereby the members of SpyFire Interactive, LLC doing business as Lead Revolution (“Lead Revolution”) and Stacked Digital, LLC (“Stacked”) exchanged 100% of their membership units for 18,292,319 of Interactive’s Units.Concurrent with this transaction, Lead Revolution and Stacked became wholly-owned subsidiaries of Interactive. On January 20, 2012, Interactive formed a subsidiary domiciled in Bosnia called Xhibit, d.o.o. (“Bosnian Sub”). The Bosnian Sub had no operations or activities until July 2012 when it hired five software programmers and developers from ABC Internet Media, a company formed and controlled by Dzenis Softic, Interactive's former Chief Technology Officer, who was serving as a consultant at the time.The Bosnian Sub’s operations, which primarily consisted of developing products and platforms for Xhibit’s Interactive Development business, were discontinued on May 30, 2014 and consolidated into the Company’s existing IT operations in Phoenix, Arizona. On May 24, 2012, Interactive acquired Social Bounce LLC ("Bounce"), a social media and online game development company founded on August 2, 2011 and majority owned by our former CEO, as its third operating subsidiary. Bounce was acquired to obtain domain names and social media/online gaming properties to consolidate with the operations of the other subsidiaries of Interactive. Bounce had nominal assets and no operations prior to May 24, 2012.On August 30, 2012, Bounce was merged into Interactive and Bounce ceased to exist. -1- Table of Contents On June 4, 2012, Xhibit Corp., f/k/a NB Manufacturing, Inc., a Nevada corporation ("Xhibit Corp), NB Manufacturing Subsidiary, LLC, a Nevada limited liability company (the "Merger Sub"),and Interactive consummated a merger (the “Merger”) whereby Interactive became a wholly owned subsidiary of Xhibit. Xhibit Corp. was incorporated on September 19, 2001 in the State of Nevada pursuant to a U.S. Bankruptcy Court Chapter 11 Reorganization Plan for New Bridge Products, Inc., confirmed on June 17, 2002 (CASE NO. 00-13546-ECF-RIN).Xhibit Corp. had been a shell corporation since inception until the Merger.Immediately prior to the completion of the Merger, Xhibit Corp. did not conduct any business operations and had minimal assets and liabilities. Pursuant to the Merger, Xhibit Corp. issued 55,383,452 shares of its common stock to holders of Units of Interactive at a rate of 1.2641737582 shares of Xhibit Corp.'s common stock for each Interactive Unit. Immediately following the Merger, Xhibit Corp. had 66,583,676 shares of common stock outstanding and no warrants or options outstanding.The former members of Interactive owned 83.2% of Xhibit Corp.'s outstanding securities, and Xhibit Corp.'s shareholders owned 16.8% of Xhibit Corp.'s outstanding securities. On June 29, 2012, Xhibit Corp. formed a new subsidiary, FlyReply Corp. (“FlyReply”) which began development of a product which provides turn-key cloud based marketing CRM solutions on a subscription basis to customers.The business operations of FlyReply were discontinued in the third quarter of 2013. On September 24, 2012, Xhibit Corp. acquired various intellectual property assets owned by several individuals and private companies giving it the right to the source code, software, database, websites and domain names previously owned or operated by Radio Connect, LLC, Twit Yap, LLC and Star Connect, LLC which Xhibit Corp. referred to as its TwitYap social media properties.Xhibit Corp. obtained these assets for a total issuance of 700,000 shares of common stock.Xhibit Corp. is no longer pursuing any social media business. On December 1, 2012, Xhibit Corp. entered into a Marketing Services Agreement with WAT Works, LLC, a Utah limited liability company ("WAT Works").Our agreement with WAT Works engaged the Company to select products developed by third party formulators and manufacturers and assist us in marketing this line of health and wellness related consumer products and services.In June 2013, the Marketing Services Agreement was terminated at no cost to the Company.Also effective June 30, 2013, we discontinued all sales of nutraceutical products but continued to conduct internet marketing and advertising campaigns for customers that sell their own nutraceutical products.In October 31, 2013, we completely shut down the nutraceutical products business and all third party marketing of nutraceutical products were discontinued. On May 16, 2013, Xhibit Corp. entered into an Agreement and Plan of Merger (the “SkyMall Merger Agreement”), among Xhibit Corp., Project SMI Corp., a Delaware corporation and wholly-owned subsidiary of Xhibit (“SMI Merger Sub”), SHC Parent Corp., a Delaware corporation (“SHC”), and TNC Group, Inc., an Arizona corporation and Stockholder Representative for the SHC stockholders.Pursuant to the terms of the Merger Agreement, on May 16, 2013, SMI Merger Sub merged with and into SHC (the “SkyMall Merger”), with SHC surviving the SkyMall Merger as a wholly-owned subsidiary of Xhibit Corp. SHC is the parent corporation of SkyMall Interests, LLC, a Delaware limited liability company (“Interests”), SkyMall, LLC, a Delaware limited liability company (“SkyMall, LLC”), and SkyMall Ventures, LLC, a Delaware limited liability company (“SkyMall Ventures,” and, collectively with SHC, Interests and SkyMall, LLC, the “SkyMall Companies”).The former shareholders of SHC became shareholders of Xhibit Corp., receiving 44,440,000 shares of Xhibit common stock as part of the SkyMall Merger. The business of Xhibit Corp. which it conducted prior to the acquisition of SkyMall has been discontinued and the Company now operates solely the business conducted historically by SkyMall. On September 9, 2014, SkyMall LLC sold 100% of the outstanding membership interests of SkyMall Ventures to Connexions Loyalty, Inc. (“Connexions”) pursuant to a Membership Interest Purchase Agreement dated as of the same date (the “MIPA”), for a cash purchase price of $24,000,000, of which $3,200,000 was placed into escrow to fund specific potential indemnity claims (the “SkyMall Ventures Sale”). SkyMall LLC is also entitled to receive a future payment of up to $3,900,000 in cash based upon a formula related to the operating profit of SMV during the 12 months following the closing. The MIPA contains customary representations, warranties and indemnities. In connection with the sale, SkyMall LLC also entered into a Transition Services Agreement with Connexions, pursuant to which SkyMall LLC will provide a broad range of services to SkyMall Ventures in support of its operations, including gift card fulfillment, contact center support, telecommunications, information technology, marketing and catalog creation, facilities and accounting and finance. The Transition Services Agreement provides for a term of up to 18 months, in exchange for which Connexions will pay a fee equal to SkyMall LLC's cost of providing such services, which is initially estimated to be approximately $415,000 per month. In addition, Xhibit Corp. entered into a Limited Guarantee guaranteeing the indemnity reimbursement obligations of SkyMall LLC under the MIPA. -2- Table of Contents Between June 2013 and June 2014, we terminated or suspended all of the legacy Xhibit business operations and on September 9, 2014 we sold our Loyalty business unit, SkyMall Ventures.After September 9, 2014, all of our revenue will come from the SkyMall Commerce business, which generated revenue of approximately $33.7 million in 2013 on a pro forma full year basis. OVERVIEW OF THE COMPANY Between June 2013 and June 2014, we terminated or suspended all of the legacy Xhibit business operations and after June 30, 2014, all of the Company’s revenues will come from the SkyMall Companies. Since its founding in 1989, SkyMall has developed into a multichannel retail aggregator offering high-quality and innovative merchandise.In 1999, SkyMall extended these services to third-party rewards programs through its loyalty business, offering merchandise redemption and fulfillment solutions to large point- and mile-based rewards programs.Until the sale of SkyMall Ventures on September 9, 2014, SkyMall operated two complementary businesses: (i) the commerce business, in which it served as a multichannel retail aggregator, connecting merchant partners to a captive audience of air travelers; and (ii) the loyalty business, in which it provided merchandise and gift card redemption services for third party loyalty programs.Both businesses utilized SkyMall’s core competencies in strategic planning, creative development, customer service, merchandise procurement, redemption technology and fulfillment to create and deploy effective solutions across multiple verticals.Both businesses were very similar in that they are retail aggregators that source and distribute product similarly, merchandise the product using similar print and ecommerce marketing strategies, sell product at a similar mark-up, and secure placement fee revenue to cover the catalog costs.SkyMall’s technology platform allows it to precisely manage merchandise procurement across a large network of vendors to make the most current products are available for its customers. In addition, SkyMall designs, develops and hosts the websites and manages the entire ecommerce transaction process from order placement to shipment. SkyMall is a multichannel retail aggregator providing ecommerce and merchandising solutions for retail marketers.SkyMall’s network reaches more than 600 million airline passengers and over 180 million consumer loyalty program members per year.SkyMall leverages its ecommerce and order management platform to assist more than 300 merchant partners to: (i) generate product sales; (ii) introduce new products; (iii) drive traffic to their websites and stores; and (iv) enhance brand awareness.SkyMall manages its own ecommerce site, SkyMall.com, and in-flight branded retail programs. Through December 2013, when it was shut down, Xhibit operated a cloud based technology (Xhibit uses the term “cloud based” to refer to web and app based access to server side software delivered over a network of servers and platforms, where users are not required to install Xhibit’s software on their computer, phone, tablet or laptop to access the software) development business with its primary historical focus on internet marketing.In conjunction with shutting down its development business, Xhibit discontinued all research and development of movie/celebrity networks, third party applications and websites, social media applications, and online and mobile games in 2013. In May 2014, Xhibit shut down the Bosnian Sub.As part of this shut down, we terminated the employment of all employees in Bosnia and Herzegovina at no significant cost to the Company.Xhibit is in the process of liquidating the Bosnian Sub. In June 2014, Xhibit suspended its online lead generation and advertising business, which provided targeted and measurable online advertising campaigns and programs for a broad base of advertisers and advertising agency customers, and terminated all of its employees who operated that business. Xhibit customers were primarily businesses, brand advertisers and advertising agencies. Xhibit conducted performance-based advertising campaigns and programs where advertisers paid only for advertising that generated a customer lead, qualified click-through or product sale. Campaigns were targeted to reach online consumers most likely to make purchases or request further information.Xhibit is currently developing a strategy for re-launching its lead generation and advertising business.There is no assurance that we will be able to successfully re-launch the business and/or operate the business profitably once re-launched. -3- Table of Contents REPORTING SEGMENTS Prior to January 1, 2013, the Company operated as a single reporting segment: Internet Marketing.In January 2013, we began operating a second reporting segment: Nutraceutical Products.Effective with the SkyMall Merger on May 16, 2013, we began operating a third reporting segment: SkyMall.In October 2013, the Company shut down its Nutraceutical Products reporting segment.The operating results of the Nutraceutical Products reporting segment have been recorded as discontinued operations in the accompanying consolidated financial statements.Subsequent to October 2013, we operated two reporting segments: SkyMall and Internet Marketing.As of the date of this Report we only have one remaining reporting segment: SkyMall because the operations of our Internet Marketing segment were suspended in June 2014.Each segment was managed separately and provided different products and services.Research and development costs and certain selling, general and administrative costs were not allocated to the reporting segments. SkyMall.The Company’s “SkyMall” reporting segment historically included our Commerce and Loyalty businesses.During 2013, approximately 34% of SkyMall’s revenue was derived from the Commerce business and the remaining 66% came from the Loyalty business, which was sold in September 2014. Internet Marketing.The Company’s “Internet Marketing” segment included our lead generation and advertising businesses, which were suspended in June 2014, and our technology development business, which was permanently shut down in December 2013. Nutraceutical Products.The Company’s “Nutraceutical Products” reporting segment, which was permanently shut down in October 2013, included sales of company owned nutraceutical products and advertising campaigns for customers that sold their own nutraceutical products. SKYMALL BUSINESS SERVICES For information regarding the operating performance of our operating businesses, see "Management's Discussion and Analysis of Financial Condition and Results of Operations." SkyMall Commerce.Founded in 1989, SkyMall is a specialty retailer that markets its products through its catalog and website.SkyMall is best known as the exclusive provider of an in-flight shopping catalog in the U.S. maintaining relationships with the five largest airlines in the nation and reaching approximately 87% of the country’s enplanements.The SkyMall program offers airlines a means of incrementally increasing their revenues.We pay each airline a commission for the exclusive right to place our catalogs in seat-back pockets.SkyMall also reimburses each airline for the fuel costs attributable to the weight of the catalogs on the plane. The SkyMall commerce business provides products under the following three primary contract types: · Placement fee contracts.In placement fee contracts, SkyMall’s gross profit is a fixed placement fee from the merchant partner for its space in a catalog.SkyMall receives no profit on the merchandise sales in placement fee deals.For merchandise sales in placement fee deals, SkyMall purchases the product from the merchant partner for an amount equal to the sales price paid by the end consumer.During 2013, 23.4% of SkyMall’s commerce merchandise sales revenues came from placement fee contracts. · Wholesale contracts.Wholesale contracts are signed with merchant partners that supply products that can be sourced from different suppliers (such as electronic products) and some smaller suppliers that have limited product assortments.In wholesale deals, our gross profit is the difference between the product sales price and the cost we pay for the product.During 2013, 25.2% of SkyMall’s commerce merchandise sales revenues came from wholesale contracts. · Variable margin contracts.In variable margin contracts, SkyMall retains a percentage of the product sales price as its profit on the sale.The retained variable margin revenue can be fixed or can vary based on sales volume levels.During 2013, 51.4% of SkyMall’s Commerce merchandise sales revenues came from variable margin contracts. -4- Table of Contents In certain circumstances, SkyMall may receive a co-op fee in a wholesale or variable margin deal.In the case of a wholesale / co-op fee hybrid deal, the co-op fee is paid for a prime location in the catalog and the profits from the product sales are generally consistent with other wholesale deals.In the case of a variable margin / co-op fee hybrid deal, the co-op fee and variable margin percentage are both generally lower than when SkyMall receives a straight variable margin or placement fee. SkyMall launched its first internet website in January 1996 and since that time, we have continued to refine and develop our ecommerce strategies.SkyMall.com was launched on a new platform in August 2013.The improved design and functionality use responsive design to scale for tablet and smartphone shoppers.Over 75% of SkyMall’s sales came through the online channel in 2013.SkyMall features over 25,000 products online with a subset of those being displayed in the in-flight catalog.Products are sourced directly from manufacturers, through distributors, or through other product aggregators that want to reach SkyMall’s large audience. We believe that merchandise included in SkyMall’s commerce programs is: (i) not widely available at other retail locations or websites; (ii) often offers new solutions not provided by traditional competitive products; and (iii) focuses on high quality/good value.Product categories include home and garden, health and beauty, clothing and accessories, electronics, travel, pets, gifts, and more. Our team of merchandise experts attends industry trade shows regularly and works closely with our supplier partners to stay abreast of market trends.SkyMall seeks to provide compelling merchandise selections to its customers by constantly analyzing buying behavior. SkyMall was an early implementer of a virtual fulfillment model, which it first introduced in 1994.Under this scalable and efficient model, inventory is shipped directly from its vendors’ warehouses to SkyMall’s customers and we hold no merchandise inventory physically or on our balance sheet.This model enables SkyMall to minimize product obsolescence risk and eliminate inventory carrying costs.Additionally, it enables SkyMall to optimize its product showcase and vendor relationships.The Company believes that this model has the potential to provide a competitive advantage over other providers that still operate traditional warehouse models.While we will continue to use our virtual fulfillment model, we are beginning to move from a pure drop-ship model to housing key inventory and working with distributors. SkyMall Loyalty.As a result of the sale of SkyMall Ventures on September 9, 2014, we no longer operate the SkyMall Loyalty business.However, the Company is entitled to receive a future payment of up to $3,900,000 from the SkyMall Ventures Sale based on a formula related to the operating profit of SkyMall Ventures for the twelve month period ended August 31, 2015.SkyMall’s loyalty programs, which included Caesars Entertainment, Capital One, Bank of America and Marriott Rewards, provided comprehensive and customized global loyalty solutions including merchandise, gift cards and experiential rewards reaching over 180 million loyalty members.These loyalty programs leveraged SkyMall’s technology platform and core competencies in planning, designing and managing its own large-scale merchandising programs to provide turnkey strategy, creative and fulfillment solutions for customer loyalty and reward programs operated by internationally-recognized brands.SkyMall’s programs allowed our clients’ customers to easily redeem points earned from rewards programs for gift and cash cards as well as upscale merchandise, including a wide variety of electronics, televisions, cameras and jewelry.SkyMall leveraged its expertise in digital marketing to offer integrated multichannel strategies including, ecommerce enabled websites, ecommerce, online catalogs, and print to its loyalty clients. -5- Table of Contents SkyMall Ventures understood the importance in client unique branding.Because SkyMall Venturesmanaged the inventory and the direct relationships with all retailers, it could provide competitive pricing structures as a result of the combined purchasing power of its entire client base. In its loyalty business, SkyMall Ventures had a high concentration of revenue and credit risk from its three largest customers: Marriott Rewards, Capital One and Caesars Entertainment.These customers accounted for 60% of the Company’s revenues in 2013. Internet Marketing.Xhibit's internet marketing services, which were suspended in June 2014, were historically offered through its Lead Revolutionand Xhibit Interactive brands.With the combination of a pay-for-performance model built on licensed technology platforms, marketing expertise, and a quality advertising network, Xhibit provided advertisers all of the consulting, strategy, and turn-key solutions needed to promote their companies or products in a digital environment. In June 2014, we suspended operations of our lead generation and advertising businesses.We are currently evaluating strategies for re-launching this business but there is no assurance we will be able to do so. BUSINESS STRATEGY SkyMall.SkyMall’s marketing strategy is designed to build a strong loyal customer base to maximize repeat purchases, strengthen the SkyMall brand, increase customer traffic to the SkyMall.com web site and develop new revenue opportunities.SkyMall employs a variety of online media, marketing and promotional methods to achieve these goals. We have also changed our commerce merchandising strategy.While in the past, the SkyMall catalog was seen as an advertising vehicle for manufacturers that desired to promote their brands, the new strategy focuses on choosing which products are included in the catalog based on our view of what potential customers want to buy and direct merchandise sales.We are beginning to move from a pure drop-ship model to housing key inventory and working with distributors.Products in which SkyMall receives pure advertising fees are being replaced by or restructured to include margin to SkyMall for direct sales where practicable.We have also changed the catalog layout from an eclectic collection produced by advertisers to a consistent look and feel with products grouped by category throughout the catalog. Internet Marketing.The Company is currently exploring strategic options for re-launching its lead generation and advertising business.There is no assurance that the Company will be able to successfully re-launch the business and/or operate profitably once re-launched. -6- Table of Contents TECHNOLOGY We use both commercial and custom developed applications to support our internal operations, client relationships and customer shopping experience.We develop our custom applications using current and well established development languages to create applications and websites hosted both on-premise and in the cloud.We partner with industry leading data centers and hosting providers for resiliency and scalability. We recognize the importance of security.All systems, users and access points are monitored and protected utilizing industry best practices and technology to mitigate threats both internally and externally. During the years ended December 31, 2013 and 2012, the Company has recorded expense of $1,299,547 and $576,504, respectively, on development projects.The development expense for the year ended December 31, 2013 includes $343,709 of non-cash stock-based compensation for certain developers.No non-cash stock-based compensation was recorded during the year ended December 31, 2012. INDUSTRY AND COMPETITION Industry.Our business model positions SkyMall within the growing ecommerce, mobile and multichannel retailing industries, all of which present opportunities to leverage the well-known SkyMall brand. The ecommerce industry has benefited from the growth in broadband penetration and greater trust in, and adoption of, online shopping.The compound annual growth rate for ecommerce sales is expected to be 10.1% from 2011 to 2016, according to Forrester Research in 2013. Multichannel marketing uses online, mobile and offline platforms to reach customers.Multichannel marketing strategies give advertisers the ability to use targeted and actionable information, such as in-store displays and “personalized” e-mail suggestions, to drive customers online where they can access a broader assortment of products.As such, the primary role of print has evolved; among its key functions now is to drive customers to our website, where they can access a larger product portfolio. -7- Table of Contents Competition.The internet retailing and direct marketing industries are intensely competitive and have relatively low barriers to entry.We believe the competition in these industries is predominately based on: price, marketing expertise, product quality and selection, shopping convenience, website organization and load speed, order processing and fulfillment, delivery cost and time, customer service, and brand recognition. We seek to differentiate our company from our competition by providing a concentrated selection of functional, hard-to-find products of distinctive quality and design.We also believe that our success is dependent on our ability to offer unique and functional products that are distinctive from the products offered by other specialty retailers and specialty companies that primarily or exclusively offer their products through direct marketing channels.Our commerce business competes with direct marketing retailers offering similar products.The direct marketing industry has become increasingly competitive in recent years.We compete with internet retailers, traditional retailers and direct marketing companies some of which may specifically adopt our methods and target our customers and many of which have vastly greater resources than we do.Our SkyMall commerce business currently or potentially competes with a variety of companies that can be divided into several broad categories: · Online discount and general retailers, such as Amazon, eBay and Rakuten; · Private sale sites, such as Rue La and Gilte Group; and · Traditional general merchandise and specialty retailers, most of which also have an online presence, such as Brookstone, Target, Best Buy, and Costco. SEASONALITY Our business is affected by seasonality because of the holiday retail season, which historically has resulted in higher sales volume during our fourth quarter which ends December 31.SkyMall has historically recognized about 40% of its annual revenue during the fourth quarter. INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS Our registered trademarks, which are owned by SkyMall LLC, include SkyMall® and skymall.com®.The loss of such trademarks could have a material adverse effect on our business.In addition, we use a number of other trademarks and trade names in our business, none of which we believe is material to our overall operations.While we retained all of our owned and other trademarks on sale of the loyalty business, we licensed Connexions use of the “SkyMall Ventures” common law trademark through September 9, 2016 as a condition of the SkyMall Ventures Sale. We protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions.We control access to our proprietary technology by entering into confidentiality and invention assignment agreements with contractors, and confidentiality agreements with third parties. We also engage in monitoring and enforcement activities with respect to infringing uses of our intellectual property by third parties. From time to time we expect to face allegations by third parties, including competitors that we have infringed on their trademark, copyrights, patents and other intellectual property rights.As the Company faces increasing competition, we will likely face more claims of infringement. LEGAL AND REGULATORY MATTERS The Company is involved in various legal actions in the ordinary course of business.Such litigation can be costly and time consuming and can divert our management and key personnel from our business operations.The uncertainty of litigation increases these risks.In connection with such litigation, we may be subject to significant damages, associated costs, or equitable remedies relating to the operation of our business and the sale of our products.Although the outcomes of any such legal actions is uncertain, in the opinion of management, there is no legal proceeding pending or asserted against or involving the Company, the outcome of which is likely to have a material adverse effect upon the consolidated financial position or results of operations of the Company. We collect and remit sales and use taxes in most states for our in-flight business.In the ordinary course of business, the Company is subject to audit by state and local tax authorities.At any given time, the Company typically has more than one ongoing audit.The Company records a contingency accrual for potential exposure related to sales tax audits. -8- Table of Contents Our services are subject to federal and state consumer protection laws including laws protecting the privacy of consumer information and regulations prohibiting unfair and deceptive trade practices.In particular, under federal and state financial privacy laws and regulations, we must provide notice to consumers of our policies on sharing non-public information with third parties, advance notice of any changes to our policies and, with limited exceptions, we must give consumers the right to prevent sharing of their non-public personal information with unaffiliated third parties.Further, the growth and demand for ecommerce could result in more stringent consumer protection laws that impose additional compliance burdens on online companies.These consumer protection laws could result in substantial compliance costs. In February 2014, we received a Civil Investigative Demand (“CID”) from the U.S. Federal Trade Commission (“FTC”).In the CID, the FTC has requested information related to certain products marketed in the SkyMall in-flight catalog.We submitted the requested information to the FTC in late March 2014.In July 2014, the FTC informally advised us that it believes SkyMall lacked proper substantiation for claims made with respect to most of the products initially identified by the FTC.Accordingly, the FTC may pursue consumer redress for the identified items advertised in the SkyMall in-flight catalog.While the amount of the FTC’s potential demand for consumer redress is not currently known, the Company’s sales of the identified products during the relevant time period were approximately $823,000.We are currently not able to assess the likelihood of a loss contingency related to this matter and accordingly, no charge was recorded in the 2013 financial statements for this matter. EMPLOYEES At December 31, 2013, the Company had 178 full-time employees and 184 total employees.As of August 29, 2014, the Company had 149 full time employees and 151 total employees.We seasonally augment our workforce with temporary employees during our fourth quarter to handle increased workload in both our warehouse and customer service operations. We have never had a work stoppage, and none of our employees are represented by a labor union.We consider our employee relationships to be good.Competition for qualified personnel in our industry has historically been intense, particularly for software engineers and other technical staff. ITEM 1A.RISK FACTORS RISKS RELATED TO OVERALL BUSINESS There are risks related to the Company’s restatement of its 2013 second and third quarter consolidated financial statements and the Company remains delinquent in its reporting obligations. As disclosed in a Current Report on Form 8-K the Company filed with the SEC on April 16, 2014, the Audit Committee of the Company’s Board of Directors (the “Audit Committee”) determined on April 11, 2014 that the Company’s previously filed financial statements for: (i) the three and six month periods ended June 30, 2013 included in the Form 10-Q filed with the SEC on August 19, 2013 and (ii) the three and nine month periods ended September 30, 2013 included in the Form 10-Q filed with the SEC on November 15, 2013 should no longer be relied upon and needed to be restated to correct the accounting for the SkyMall Merger in such financial statements (the “Restatement”).As a result of completing the Restatement, our SEC reporting obligations remain delayed as of the filing date of this report, and we cannot assure when we will resume a timely filing schedule with respect to our SEC reports.Even after we complete these delayed filings, the Restatement has impacted the Company as follows: · We may fail to remediate material weaknesses in our internal control over financial reporting and other material weaknesses may be identified in the future, which would adversely affect the accuracy and timing of our financial reporting; · the incurrence of significant Restatement-related expenses such as legal and accounting fees; · diversion of management and other human resources attention from the operation of our business to focus on the Restatement; and · the inability to raise capital in the equity markets or obtain third party debt financing. -9- Table of Contents We have identified a material weakness in our internal control over financial reporting which has materially adversely affected our ability to timely and accurately report our results of operations and financial condition.This material weakness has not been remediated as of the filing of this Form 10-K and there is no assurance that additional material weaknesses will not be discovered. We are required, pursuant to Section 404 of the Sarbanes-Oxley Act, to furnish a report by management on, among other things, the effectiveness of our internal control over financial reporting annually. Management has concluded that, as of December 31, 2013, a material weakness in the Company’s internal control over financial reporting existed as result of insufficient controls surrounding management’s analysis, evaluation and review of financial information.As a result of this material weakness, our disclosure controls and procedures and our internal controls over financial reporting were not effective at such date.A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. When the Company originally recorded the SkyMall Merger, the Board of Directors did not believe the market price for Xhibit’s common stock on the merger date was reliable and/or representative of fair value.Accordingly, the Company valued the SkyMall Merger based on the fair value of the assets acquired and liabilities assumed.The Company has now performed a re-assessment of the SkyMall Merger fair value and has determined that an active market for Xhibit’s common stock existed and, accordingly, the fair value of the shares issued to former owners of SkyMall (the “Merger Shares”) should have been used to value the SkyMall Merger.Based on its reassessment of the SkyMall Merger fair value, the Company has recorded additional consideration of $125,596,000 for the SkyMall Merger.The Company also re-assessed the accounting for Mr. Richarde’s sale of 15,000,000 shares of Xhibit Corp. common stock to X Shares, LLC, an entity controlled by Mr. Najafi who is a member of the Company’s Board of Directors and the Company’s majority shareholder through beneficial ownership, in September 2013.Since this sale was done partially for the benefit of both the Company and Mr. Richarde such that the Company would have a clear control shareholder who would be incentivized to, and could, assist in the future financing of the Company, a contribution to capital by Mr. Richarde and non-cash stock-based compensation to Mr. Najafi of $27,037,500 was recorded in September 2013 for the difference between the actual price paid ($0.025 per share) and fair value of the shares. We have just begun the process of implementing efforts to remediate the identified material weakness. Our efforts are expected to be time consuming and expensive. We cannot give any assurance as to when, if ever, we will complete our efforts to fully remediate this material weakness. Any failure to effectively implement our remediation plan, or any difficulties we encounter during implementation, could result in additional material weaknesses or in material misstatements in our financial statements. These misstatements could result in a future restatement of our financial statements, could cause us to fail to meet our reporting obligations, or could cause investors to lose confidence in our reported financial information, leading to a decline in our stock price. We have a history of losses. The Company generated losses during the years ended December 31, 2013, 2012 and 2011.If we are unable to restructure our business to generate profits and unable to obtain additional financing to meet our working capital requirements, we may have to curtail our business. Our Accountants Have Expressed Doubt About Our Ability to Continue as a Going Concern. The Company has generated material operating losses since inception and has a shareholders’ deficit.We expect to continue to experience net operating losses.Our ability to continue as a going concern is subject to our ability to restructure our business, obtain necessary funding from outside sources, including obtaining additional funding from the sale of our assets and securities or obtaining loans from various financial institutions where possible.While we repaid and retired our line of credit with the proceeds from the SkyMall Ventures Sale, we may still need additional capital to operate our remaining commerce business beginning in January 2015. The going concern increases the difficulty in meeting such goals. There can be no assurance that we will successfully address our capital requirements or attain profitability. -10- Table of Contents Since we are controlled by our majority shareholder, all other shareholders will be unable to affect the outcome in most matters requiring shareholder approval. A substantial number of our shares of common stock are controlled by Jahm Najafi through his beneficial ownership of approximately 59.44 million shares at December 31, 2013.These shares represent approximately 55.1% of the Xhibit Corp. shares outstanding at December 31, 2013. While his voting agreement with Chris Richarde, a founder and former CEO, President and Chairman of the Board of Xhibit, requires that Mr. Najafi or one of his designeesis elected to the Board, he has sufficient beneficial ownership to elect all directors regardless of this voting agreement.Mr. Najafi’s affiliate that owns the common stock of Xhibit has a voting agreement with our CEO, Kevin Weiss, whereby it is required to appoint him as a director as long as he serves as CEO, meets the qualifications for service as director, and as long as this affiliate owns ten percent (10%) or more of Xhibit’s Shares.As a result, our CEO cannot be removed as a director as long as he serves as CEO.Mr. Najafihas the ability to elect all of our directors and to approve or reject any action requiring stockholder approval.However, as Mr. Najafi serves on our Board, he is subject to a fiduciary duty to the minority shareholders and we may be required to have the disinterested directors and/or shareholders approve certain of our corporate actions. We rely primarily on our Chief Executive Officer and Chairman, the loss of whom could adversely affect our success and development. Our success largely depends upon our CEO and Chairman, Kevin Weiss.His leadership will be a factor in our growth and ability to meet our business objectives.Our key man life insurance policy on our CEO and Chairman is for an amount of coverage that most likely will only pay our secured lenders as long as our secured debt remains outstanding. The loss of our CEO and Chairman could slow the growth of our business, or result in the need for substantial restructuring of our business, which may result in the decline of our share price. We need to implement additional finance and accounting systems, procedures and controls to satisfy reporting requirements. Compliance with existing reporting, accounting and other rulesand regulations is expensive.Further requirements may increase our costs and require additional management time and resources.We need to implement additional finance and accounting systems, procedures and controls to satisfy our reporting requirements.We plan to replace our existing accounting and back-end software with a combined sales and financial software package licensed to us by NetSuite as we have an outdated system which requires significant manual input but management does not believe this software will be implemented until the Fall of 2014.Until this software is integrated into the Company’s financial reporting systems it places a burden on the accounting staff to record transactions on a timely and accurate basis. -11- Table of Contents We derive a substantial amount of revenue from our three largest loyalty partners.Our loyalty customers may terminate contracts before completion or choose not to renew contracts which could adversely affect our business and reduce a significant source of our revenue. In 2013, we derived approximately 60% of our consolidated revenues from Caesars Entertainment, Capital One and Marriott Rewards, our three largest loyalty partners. We have long-term contracts with Caesars Entertainment, Capital One and Marriott Rewards all of which are terminable without cause on short notice.While the original terms of these contracts varied between three and five years, we have been under contract with all three partners since at least 2007.The services we perform are generally provided pursuant to specific statements of work that are executed from time to time based upon each customer’s then-current loyalty program.Accordingly, while we seek to continue to build these long-term customer relationships, revenues from any particular customer can fluctuate from period to period due to such customer’s loyalty program needs.While terms and conditions in our customer contracts and applicable statements of work vary, in general the contracts do not obligate our customers to purchase any specific minimum volume or dollar amount of services from us.Further, continued engagements for successive statements of work are primarily dependent upon our customers’ satisfaction with services previously provided. In addition, each of these contracts and current statements of work may be terminated by the customer without cause and without penalty upon short term notice, which varies between as little as 10 days and up to 90 days.Accordingly, any cancellation, deferral or significant reduction in services to these customers could have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that our technology systems will be able to handle consumer traffic in the future and implementation of changes to our websites could result in material disruptions. The reliability, availability and satisfactory performance, of our websites, transaction processing systems and network infrastructure are critical to our reputation and our ability to attract and retain customers, as well as maintain adequate customer service levels.Our net sales depend on the number of visitors who shop on our websites and the volume of orders we can handle.Unavailability of our websites or reduced order fulfillment performance would reduce the volume of goods sold and could also adversely affect consumer perception of our brand name.We may experience periodic system interruptions from time to time. If there is a substantial increase in the volume of traffic on our websites or the number of orders placed by customers, we will be required to expand and upgrade further our technology, transaction processing systems and network infrastructure.There can be no assurance that we will be able to accurately project the rate or timing of increases, if any, in the use of our websites or expand and upgrade our systems and infrastructure to accommodate such increases on a timely basis.In order to remain competitive, we must continue to enhance and improve the responsiveness, functionality and features of our websites, which is particularly challenging given the rapid rate at which new technologies, customer preferences and expectations and industry standards and practices are evolving in the ecommerce industry.Accordingly, we redesign and enhance various functions on our websites on a regular basis, and we may experience instability and performance issues as a result of these changes. Failures of hardware, software and infrastructure on which we rely, including third-party hardware, software and data center hosting facilities, could impair the delivery of our products and adversely affect our business. We rely on computer hardware purchased and software licensed from third parties in order to offer our products.We rely on bandwidth providers to provide access to our own commerce websites on behalf of our clients.We rely on ISPs, mobile providers and social networks to deliver messaging to customers.Any errors or defects in third-party hardware, software or infrastructure could result in errors, interruptions or a failure of our web-based products.Furthermore, this hardware, software and infrastructure may not continue to be available on commercially reasonable terms, or at all.The loss of the right to use any of this hardware, software or infrastructure could limit access to our products.Any delays or failures associated with our services could upset our customers and harm our business. -12- Table of Contents We currently serve our clients from on premise andthird-party data center hosting facilities.Although our network infrastructure is generally redundant in each of our data centers, our data storage and operational capabilities are not fully redundant across data centers.The owners and operators of our third-party managed facilities do not guarantee that access to our products will be uninterrupted, error-free or secure.We do not control the operation of the third-party facilities, and such facilities are vulnerable to damage or interruption from natural disasters, criminal acts, power loss, telecommunications failure or similar catastrophic events.A decision to close the facilities without adequate notice or other unanticipated problems could result in lengthy interruptions in the delivery of our products.If for any reason our arrangement with one or more of the third-party data centers we use is terminated, we could incur additional expense in arranging for new facilities and support.In addition, the failure of the data centers to meet our capacity requirements could result in interruptions in the availability of our products or impair the functionality of our products, which could adversely affect our business.Our disaster recovery plan may be inadequate, and we do not carry business interruption insurance sufficient to compensate us for the losses that could occur.The occurrence of any of the foregoing risks could harm our business. Errors, defects, disruptions or other performance problems with the delivery of our commerce websites and our suite of cross-channel, interactive marketing solutions may reduce our revenue, harm our reputation and brand and adversely affect our contract renewals and our ability to attract new clients.In addition, some of our client agreements require us to issue credits for downtime in excess of certain thresholds, and in some instances give our clients the ability to terminate the agreements in the event of significant amounts of downtime.Our business, growth prospects and operating results will also be harmed if our clients and potential clients are not confident that our solutions are reliable. If we add data centers and increase capacity in data centers to accommodate increased demand, our costs and expenses associated with these efforts may adversely affect our operating results, liquidity and financial condition. We are subject to security breaches related to customers’ credit card use, and depend upon and are subject to the rules of our credit card processors and payment card associations. Our customers primarily use credit cards to buy from us.We rely on encryption and authentication technology licensed from third parties to provide the security and authentication to effectively secure transmission of confidential information, including customer payment card numbers.We cannot provide assurance that our technology can prevent breaches of the systems that we use to protect customer data. Data breaches can also occur as a result of non-technical issues. We are dependent upon our credit card processors to process the sales transactions and remit the proceeds to us.The credit card processors have the right to withhold funds otherwise payable to us to establish or increase a reserve based on their assessment of the inherent risks of credit card processing and their assessment of the risks of processing our customers’ credit cards at any time, and have done so from time to time in the past.We are also subject to payment card associations’ operating rules, certification requirements and rulesgoverning electronic funds transfers, which could change or be reinterpreted to make it difficult or impossible for us to comply. Under payment card rulesand our contracts with our card processors, if there is a breach of payment card information that we store, we could be liable to the payment card issuing banks for their cost of issuing new cards and related expenses.In addition, if we fail to follow payment card industry security standards, even if there is no compromise of customer information, we could incur significant fines or lose our ability to give customers the option of using payment cards to fund their payments or pay their fees.If we fail to comply with these rulesor requirements, we may be subject to fines and higher transaction fees and lose our ability to accept credit and debit card payments from our customers, process electronic funds transfers, or facilitate other types of online payments.In addition, events affecting our credit card processors, including cyber-attacks,Internet or other infrastructure or communications impairment or other events that could interrupt the normal operation of the credit card processors, could have a material adverse effect on our business.If we were unable to accept payment cards, our business would be seriously damaged. -13- Table of Contents Credit card fraud and our response to it could adversely affect our business. We routinely receive orders placed with fraudulent credit card data.We do not carry insurance against the risk of credit card fraud, so our failure to adequately control fraudulent credit card transactions could reduce our net revenues and our gross profit.We may suffer losses as a result of orders placed with fraudulent credit card data even if the associated financial institution approved payment of the orders.Under current credit card practices, we may be liable for fraudulent credit card transactions because we do not obtain a cardholder’s signature.If we are unable to detect or control credit card fraud, our liability for these transactions could harm our business, prospects, financial condition and results of operation.Further, to the extent that our efforts to prevent fraudulent orders result in our inadvertent refusal to fill legitimate orders, we would lose the benefit of legitimate potential sales and risk the alienation of legitimate customers. We are subject to cyber security risks and risks of data loss or other security breaches, and may incur increasing costs in an effort to minimize those risks and to respond to cyber incidents. Our business is entirely dependent on the secure operation of our website and systems as well as the operation of the Internet generally.Our business involves the storage and transmission of users’ proprietary information, and security breaches could expose us to a risk of loss or misuse of this information, litigation, and potential liability.A number of large Internet companies have suffered security breaches, some of which have involved intentional attacks.From time to time we and many other Internet businesses also experience denial of service attacks wherein attackers attempt to block customers’ access to our website.If we are unable to avert a denial of service attack for any significant period, we could sustain substantial revenue loss from lost sales and customer dissatisfaction.We may not have the resources or technical sophistication to anticipate or prevent rapidly evolving types of cyber-attacks.Cyber-attacks may target us, our customers, our suppliers, banks, credit card processors, delivery services, ecommerce in general or the communication infrastructure on which we depend.If an actual or perceived attack or breach of our security occurs, customer and/or supplier perception of the effectiveness of our security measures could be harmed and we could lose customers, suppliers or both.Actual or anticipated attacks and risks may cause us to incur increasing costs, including costs to deploy additional personnel and protection technologies, train employees, and engage third party experts and consultants.Cyber-attacks could result in our inability to source product or fulfill orders, our customers’ or suppliers’ inability to contact us or access our website or call centers or chat lines, or the compromise of our customers’ confidential data. A person who is able to circumvent our security measures might be able to misappropriate our or our users’ confidential proprietary information, cause interruption in our operations, damage our computers or those of our users, or otherwise damage our reputation and business.We may need to expend significant resources to protect against attacks or security breaches or to address problems caused by attacks or breaches.Any compromise of our security could result in a violation of applicable privacy and other laws, significant legal and financial exposure, damage to our reputation, and a loss of confidence in our security measures, which could harm our business. Third parties have demonstrated that they can breach the security of customer transaction data of large sophisticated Internet retailers, government organizations and others.Any breach, whether it affects us directly or not, could cause our customers to lose confidence in the security of our site or the use of the Internet and ecommerce in general.If third parties are able to penetrate our network security or otherwise misappropriate our customers’ personal information or credit card information, or if we give third parties improper access to our customers’ personal information or credit card information, we could be subject to liability.This liability could include claims for unauthorized purchases with credit card information, impersonation or other similar fraud claims or damages for alleged violations of state or federal laws governing security protocols for the safekeeping of customers’ personal or credit card information.This liability could also include claims for other misuses of personal information, including unauthorized marketing purposes.These claims could result in litigation.Liability for misappropriation of this information could adversely affect our business. -14- Table of Contents Programming errors or flaws in our products could harm our reputation or decrease market acceptance of our products, which would harm our operating results. Our products (particularly our website and apps) may contain errors, bugs, flaws or corrupted data, and these defects may only become apparent after their launch, particularly as we launch new products and rapidly release new features to existing products under tight time constraints.We believe that if our customers and users have a negative experience with our products, they may be less inclined to continue or resume using our products or recommend our products to other potential customers and users.Undetected programming errors, product defects and data corruption can disrupt our operations, adversely affect the experience of our users, harm our reputation, cause our customers to stop using our products, divert our resources and delay market acceptance of our products, any of which could result in legal liability to us or harm our operating results. Our business will suffer if we are unable to successfully integrate acquired companies into our business or otherwise manage the growth associated with multiple acquisitions. We have acquired businesses, personnel and technologies in the past and we intend to continue to pursue acquisitions that are complementary to our existing business and expand our employee base and the breadth of our offerings.Our ability to grow through future acquisitions will depend on the availability of suitable acquisition and investment candidates at an acceptable cost, our ability to compete effectively to attract these candidates and the availability of financing to complete larger acquisitions.Since we expect our industry to consolidate in the future, we may face significant competition in executing our growth strategy. Future acquisitions or investments could result in potential dilutive issuances of equity securities, use of significant cash balances or incurrence of debt, contingent liabilities or amortization expenses related to goodwill and other intangible assets, any of which could adversely affect our financial condition and results of operations.The benefits of an acquisition or investment may also take considerable time to develop, and we cannot be certain that any particular acquisition or investment will produce the intended benefits. SKYMALL We face intense competition. Our businesses are rapidly evolving and intensely competitive, and we have many competitors in different industries, including retail, ecommerce services and digital content.Barriers to entry are minimal, and current and new competitors can launch new websites at a relatively low cost.Some of our current and potential competitors have greater resources, longer histories, more customers, and/or greater brand recognition.They may secure better terms from vendors, adopt more aggressive pricing, and devote more resources to technology, infrastructure, fulfillment, and marketing. Competition may intensify as our competitors enter into business combinations or alliances and established companies in other market segments expand to become competitive with our business.In addition, new and enhanced technologies, including search and digital content may increase our competition.The Internet facilitates competitive entry and comparison shopping, and increased competition may reduce our sales and profits. Our SkyMall commerce business currently or potentially competes with a variety of companies that can be divided into several broad categories: · Online discount and general retailers, such as Amazon, eBay and Rakuten; · Private sale sites, such as Rue La and Gilte Group; and · Traditional general merchandise and specialty retailers, some of which may also have an online presence, such as Brookstone, Target, Best Buy, and Costco. -15- Table of Contents Our Business is Subject to Seasonality. A disproportionate amount of our retail sales normally occur during our fourth quarter.If we do not stock or are otherwise unable to source products sufficient to meet customer demand, our business would be adversely affected.We may experience an increase in our net shipping cost due to complimentary upgrades, split-shipments, and additional long-zone shipments necessary to ensure timely delivery for the holiday season.If too many customers access our website within a short period of time due to increased holiday demand, we may experience system interruptions that make our website unavailable or prevent us from efficiently fulfilling orders, which may reduce the volume of goods we sell and the attractiveness of our products and services. In addition, we may be unable to adequately staff our fulfillment and customer service centers during peak periods, and delivery services and other fulfillment companies and customer service providers may be unable to meet the seasonal demand. After the sale of our loyalty business, we derive a substantial percentage of revenue from catalogs carried on airlines.Delta Air Lines, Inc. notified us that they will terminate our contract effective November 30, 2014 and our other airline partners may elect not to renew their contracts with SkyMall which could adversely affect our business and reduce a significant source of our revenue. On August 29, 2014, the Company received notice from Delta Air Lines, Inc. that it was exercising its right to terminate its contract with SkyMall effective November 30, 2014.Based on this contract termination, the SkyMall catalog will not be available on Delta flights after November 30, 2014.Our contract with Southwest Airlines has expired and we are operating on a month-to-month basis based on the terms of the expired contract. We are currently unable to estimate the impact on revenues for the Delta termination or any other potential airline contract terminations, but we do believe such terminations could have a material adverse effect on our business, financial condition and results of operations. The markets for the services that we offer may fail to expand or may contract and this could negatively impact our growth and profitability. Our growth and continued profitability depend on acceptance of the services that we offer.Our clients may not continue to use loyalty and targeted marketing strategies.Changes in technology may enable merchants and retail companies to directly process transactions in a cost-efficient manner without the use of our services.Additionally, downturns in the economy may result in a decrease in the demand for our marketing strategies. Any decrease in the demand for our services for the reasons discussed above or any other reasons could have a material adverse effect on our growth, revenue and operating results. Decreases in discretionary consumer spending may have an adverse effect on us. A substantial portion of the products and services we offer are products or services that consumers may view as discretionary items rather than necessities.As a result, our results of operations are sensitive to changes in macro-economic conditions that impact consumer spending, including discretionary spending.Difficult macro-economic conditions, particularly high levels of unemployment, also impact our customers’ ability to obtain consumer credit.Other factors, including consumer confidence, employment levels, interest rates, tax rates, consumer debt levels, and fuel and energy costs could reduce consumer spending or change consumer purchasing habits.Slowdowns in the U.S. or global economy, or an uncertain economic outlook, could materially adversely affect consumer spending habits and our operating results. -16- Table of Contents Our inflight catalog purchases may decrease with the availability ofinternet access on allairlines and the ability of passengers to use their electronic devices at all times on flights. With the increased use of electronic devices on planes, there is the risk that fewer people will pick up the in-flight catalog to look for products from SkyMall.Historically, we provided the sole in-flight option for potential purchasers of products to review while traveling.The substantial increase in the number of air carriers which provide internet access has resulted in additional competition from ecommerce retailers which is likely to result in fewer retail sales of our products as we no longer have the only in-flight "retail option". We have an evolving business model. Our business model has evolved in the past and continues to do so.Historically, we have charged placement fees to merchandisers for placement of their own products in our catalog and have not carried any of our own products.We are now focused on moving away from our historic placement fee model and instead moving to a model where we take a margin percentage on product sales and market development funding up front.We have begun offering our own branded products. In some of these cases we will assume the inventory risk for unsold products.From time to time we have also modified aspects of our business model relating to our product mix.We cannot offer any assurance that these or any other modifications will be successful or will not result in harm to the business.Future additions to or modifications of our business are likely to have similar effects.We may not be able to manage growth effectively, which could damage our reputation, limit our growth and negatively affect our operating results.Further, any new business or website we launch that is not favorably received by consumers could damage our reputation or the SkyMall.com brand. We depend on various third-party vendors to supply certain products that we market. The failure of these vendors to provide these products could result in customer dissatisfaction and harm our business and financial condition. We depend on various third-party vendors to supply the products that we market.We seek to locate unique products not readily available from other retailers from specialty vendors located all over the world. Some of these products may become extremely popular with our customers.We do not have formal long-term agreements with most of our vendors controlling the long-term availability of merchandise or the continuation of particular pricing practices.Our third-party vendors are all independent contractors.As a result, the quality of products they provide is not within our control. If the vendors of these products start to produce lower quality products or if any third-party vendor were to cease operations, or terminate, breach or not renew its contract with us, we may not be able to substitute a comparable third-party vendor on a timely basis or on terms as favorable to us.Additionally, if any third party vendor suffers interruptions, delays or quality problems, it could result in negative publicity and customer dissatisfaction which could reduce our revenues and profitability.Replacing existing third-party vendors with more expensive third-party vendors could increase our costs and reduce our profitability.Our ability to develop and maintain relationships with reputable suppliers and obtain high quality merchandise is critical to our success. If we are unable to develop and maintain relationships with suppliers that would allow us to obtain a sufficient amount and variety of quality merchandise on acceptable commercial terms, our ability to satisfy our customers’ needs, and therefore our long-term growth prospects, would be materially adversely affected.Additionally, if third-party vendors increase their prices for their products, it would increase our costs and could result in a reduction of our profitability. As we now sell our own products we will depend on relationships with independent fulfillment partners for a portion of the products that we offer for sale in our catalog and on our website. If we fail to maintain these relationships, our business could suffer. If we do not build relationships with fulfillment partners on acceptable commercial terms, we may not be able to maintain a broad selection of merchandise, and our business and prospects would suffer severely.Our agreements with fulfillment partners are generally terminable at will by either party upon short notice.We may be unable to ensure that these third parties will continue to perform these services to our satisfaction or on commercially reasonable terms.In addition, because we do not take possession of these third parties’ products (other than on the return of such products), we are generally unable to fulfill these traditional retail operations ourselves. If our customers become dissatisfied with the services provided by these third parties, our business and reputation and the SkyMall brand could suffer. -17- Table of Contents We depend on various third-party vendors to supply certain products and services that we market. The failure of these vendors for any reason to provide these products or services in accordance with our requirements could result in customer dissatisfaction, expose us to increased liability, and harm our business, financial condition and reputation. We depend on various third-party vendors to supply the products and services that we market and the quality of service they provide is not entirely within our control. If any third-party vendor were to cease operations, or terminate, breach or not renew its contract with us, we may not be able to substitute a comparable third-party vendor on a timely basis or on terms as favorable to us. Additionally, if any third party vendor suffers interruptions, delays or quality problems, it could result in negative publicity and customer dissatisfaction which could reduce our revenues and profitability. Risks associated with the suppliers from whom our products are sourced and the safety of those products could adversely affect our financial performance and reputation. Global sourcing of many of the products we sell is becoming an important aspect of our business.We depend on our ability to access products from qualified suppliers in a timely and efficient manner.Political and economic instability, the financial stability of suppliers, suppliers’ ability to meet our standards, labor problems experienced by our suppliers, the availability of raw materials, merchandise quality issues, currency exchange rates, transport availability and cost, transport security, inflation, and other factors relating to the suppliers and the countries in which they are located are beyond our control.We also largely rely on our supplier's representations of product content and quality.Concerns regarding product content or quality, or the safety of products that we source from our suppliers could cause shoppers to avoid purchasing certain products from us, or to seek alternative sources of supply for all of their needs, even if the basis for the concern is outside of our control.Any lost confidence on the part of our customers would be difficult and costly to reestablish.As such, any issue regarding the safety of any items we sell, regardless of the cause, could adversely affect our financial performance. We depend upon third party delivery services to deliver products to our customers on a timely and consistent basis. Deterioration in our relationship with any one of these third parties could decrease our ability to track shipments, cause shipment delays, and increase our shipping costs and the number of damaged products. We rely upon third party delivery providers for the shipment of products to customers.We cannot be sure that these relationships will continue on terms we find acceptable, or at all.Increases in shipping costs or delivery times, particularly during the holiday season, could harm our business.If our relationships with these third parties are terminated or impaired or if these third parties are unable to deliver products for us, whether as a result of labor shortage, slow down or stoppage, deteriorating financial or business condition, terrorist attacks, cyber-attacks,Internet or other infrastructure or communications impairment, natural disasters, or for any other reason, we would be required to use alternative carriers for the shipment of products to our customers.In addition, conditions such as adverse weather or natural disasters can prevent any carrier from performing its delivery services, which can have an adverse effect on our customers’ satisfaction with us. In any of these circumstances, we may be unable to engage alternative carriers on a timely basis, upon terms we find acceptable, or at all.Changing carriers, or absence of carrier availability, could have a material adverse effect on our business. We face risks relating to our inventory. We are now selling merchandise that we have purchased and hold in inventory. We assume the risks of inventory damage, theft and obsolescence, as well as risks of price erosion, for these products. These risks are especially significant because some of the merchandise we sell is characterized by seasonal trends, fashion trends, rapid technological change, obsolescence and price erosion and because we sometimes make large purchases of particular types of inventory. To the extent that we rely on purchased inventory, our success will depend on our ability to sell our inventory rapidly, the ability of our buying staff to purchase inventory at attractive prices relative to its resale value and our ability to manage customer returns and other costs. If we are unsuccessful in any of these areas, we may be forced to sell our inventory at a discount or loss. Further, we purchase some of our inventory from foreign suppliers and pay for inventory with U.S. dollars. If the dollar weakens with respect to foreign currencies, foreign suppliers may require us to pay higher prices for products, which could negatively affect our profit margins. -18- Table of Contents Significant merchandise returns could harm our business. Although returns are generally the responsibility of our supplier partners, we do on occasion allow our customers to return products, subject to our returns policies.If merchandise returns are significant, our business, prospects, financial condition and results of operations could be harmed.Further, we modify our policies relating to returns from time to time and any policies intended to reduce the number of product returns may result in customer dissatisfaction and fewer repeat customers. Our pricing strategy may not meet customers’ price expectations or result in net income. Demand for our products is generally highly sensitive to price.Our pricing strategies have had, and may continue to have, a significant impact on our net sales and net income.We often offer discounted prices, and free or discounted shipping, as a means of attracting customers and encouraging repeat purchases.Such offers and discounts reduce our margins.In addition, our competitors’ pricing and marketing strategies are beyond our control and can significantly impact the results of our pricing strategies.If we fail to meet our customers’ price expectations, or if we are unable to compete effectively with our competitors when they engage in aggressive pricing strategies or other competitive activities, our business would suffer. If the products that we offer on our website do not reflect our customers’ tastes and preferences, our sales and profit margins would decrease. Our success depends in part on our ability to offer products that reflect consumers’ tastes and preferences. Consumers’ tastes are subject to frequent, significant and sometimes unpredictable changes.If our merchandise fails to satisfy customers’ tastes or respond to changes in customer preferences, our sales could suffer and we could be required to mark down unsold inventory, which would depress our profit margins.In addition, any failure to offer products in line with customers’ preferences could allow our competitors to gain market share.This could have an adverse effect on our business. We purchase product from some indirect supply sources, which increases our risk of litigation involving the sale of non-authentic or damaged goods. We purchase merchandise both directly from brand owners and indirectly from retailers and third party distributors.The purchase of merchandise from parties other than the brand owners increases the risk that we may mistakenly purchase and sell non-authentic or damaged goods, which could result in potential liability under applicable laws, regulations, agreements and orders.Moreover, any claims by a brand owner, with or without merit, could be time consuming, result in costly litigation, generate bad publicity for us, and have a material adverse impact on our business, prospects, financial condition and results of operations. FORMER SKYMALL LOYALTY BUSINESS The following risk factors may impact our ability to collect the full $3,900,000 under our royalty formula negotiated with the SkyMall Ventures Sale. Current and proposed regulation and legislation relating to our loyalty card services could limit the loyalty business activities, product offerings and fees charged. Various federal and state laws and regulations significantly limit the loyalty card services activities in which we are permitted to engage.Such laws and regulations, among other things, limit the fees and other charges that we can impose on consumers, limit or proscribe certain other terms of our products and services, require specified disclosures to consumers, or require that we maintain licenses, qualifications and minimum capital levels.In some cases, the precise application of these statutes and regulations is not clear.In addition, numerous legislative and regulatory proposals are advanced each year which, if adopted, could have a material adverse effect on our profitability or further restrict the manner in which we conduct our activities.The failure to comply with, or adverse changes in, the laws or regulations to which our business is subject, or adverse changes in their interpretation, could have a material adverse effect on our ability to collect our receivables and generate fees on the receivables, thereby adversely affecting our profitability. -19- Table of Contents Loyalty program users are counter-cyclical. Loyalty industry surveys show that in recessionary times, consumers rely more frequently on loyalty purchase programs.When the economy improves, these programs become less important.An improving economy may result in fewer sales of our partners' gift cards, resulting in lower revenue for us. INTERNET MARKETING BUSINESS We may not re-launch our lead generation and advertising business. In June 2014, we suspended operations of the lead generation and advertising businesses in the internet marketing business.The Company is currently evaluating strategies for re-launching this business.Until such time that the lead generation and advertising business is re-launched, which there is no assurance will occur, the Company will generate no revenue from its internet marketing business. GOVERNMENT REGULATION, POTENTIAL LITIGATION AND OUR INTELLECTUAL PROPERTY Our business is increasingly subject to U.S. and foreign government regulation, which could impede our ability to market our programs and services and reduce our profitability. We market our programs and services through various distribution media, including direct mail, point-of-sale marketing, online marketing and other methods.These media are regulated by state, federal and foreign laws and we believe that these media will be subject to increasing regulation, particularly in the area of consumer privacy.Such regulation may limit our ability to solicit or sign up new customers or to offer products or services to existing customers. Certain products included in our in-flight catalog are subject to extensive regulation and oversight by the FTC, the FCC, CFPB, state attorneys general and other state regulatory agencies.Our programs and services involve the use of non-public personal information that is subject to federal consumer privacy laws, such as the Financial Modernization Act of 1999, also known as the Gramm-Leach-Bliley Act, and various state laws governing consumer privacy, such as California’s SB 1, SB 1386 and others.Additional federal or state laws, including subsequent amendments to existing laws, could impede our ability to market our programs and services and reduce our revenues and profitability. The FTC is currently investigating the sale of certain products offered through our SkyMall catalog and health benefits associated with such products.In July 2014, the FTC informally advised the Company that it believes SkyMall lacked proper substantiation for claims made with respect to most of the products initially identified by the FTC.Accordingly, the FTC may pursue consumer redress for the identified items advertised in the SkyMall in-flight catalog.While the amount of the FTC’s potential demand for consumer redress is not currently known, the Company’s sales of the identified products during the relevant time period were approximately $823,000. -20- Table of Contents Our marketing partners are subject to a wide variety of federal, state and foreign laws and regulations, including banking and privacy laws and supervisory audits and inquiries.Changes in the laws or regulations applicable to our marketing partners or the failure of our marketing partners to comply with such laws and regulations or the outcome of supervisory audits and inquiries have resulted in some of our financial institution marketing partners terminating, and may cause others to in the future to terminate, their contracts with us, to cease facilitating payment processing or to cease marketing our services to their members or end-consumers, all of which could have a material adverse impact on our business.In addition, our marketing partners are subject to various federal and state consumer protection laws designed to ensure that consumers are protected from unfair and deceptive marketing practices.Moreover, our financial institution marketing partners are subject to oversight by the Office of the Comptroller of the Currency (the “OCC”), Federal Deposit Insurance Corporation, the CFPB and FSA as described below.Pursuant to such oversight, the financial institutions are required to oversee their service providers, vendors or products sold to customers of such financial institutions.As a result, our financial institution marketing partners may impose requirements and processes that could impede our ability to market our programs and services and reduce our revenues and profitability. The overall impact of these regulations on us and our clients is difficult to estimate, in part because certain regulations need to be adopted by the CFPB with respect to consumer financial products and services and in part because regulations that have been adopted have only recently taken effect.These new and contemplated regulations and supervisory audits and inquiries could impose additional reporting, supervisory and regulatory requirements on, as well as result in inquiries of, us and our marketing partners that could delay or cease marketing campaigns with certain marketing partners or otherwise adversely affect our business, financial condition and results of operations.In addition, the CFPB or other bank oversight federal agency such as the OCC, have issued and may continue to issue rulings or findings or enter into a settlement or consent order with one or more of our financial institution marketing partners that relates to the products or services we provide to such financial institution, which could adversely affect our marketing with that marketing partner or require changes to our products or services to consumers and could have a material adverse effect on our business, financial condition and results of operation.Moreover, other financial institutions may view such existing or future rulings, findings, settlements or consent orders as imposing a standard they will comply with.As a result, certain financial institution marketing partners have, and others could, delay or cease marketing with us, terminate their agreements with us, require us to cease providing services to members or end-consumers, or require changes to our products or services to consumers that could have a material adverse effect on our business, financial condition and results of operations.In addition, even an inadvertent failure to comply with these laws and regulations, as well as rapidly evolving expected standards, could adversely affect our business or our reputation. Compliance with these federal, state and foreign regulations is generally our responsibility, and we could be subject to a variety of enforcement and/or private actions for any failure to comply with such regulations.Any changes to such regulations could materially increase our compliance costs.The risk of our noncompliance with any rules and regulations enforced by a federal or state consumer protection authority or an enforcement agency in a foreign jurisdiction may subject us or our management to fines or various forms of civil or criminal prosecution, any of which could impede our ability to market our programs and services and reduce our revenues and profitability.Certain types of noncompliance may also result in giving our marketing partners the right to terminate certain of our contracts or assert claims under our contracts.Also, the media often publicizes perceived noncompliance with consumer protection regulations and violations of notions of fair dealing with customers, and our industry is susceptible to peremptory charges by the media and others of regulatory noncompliance and unfair dealing. Over the past several years, there has also been proposed legislation in several states that may interfere with our marketing practices.For example, over the past several years many states have proposed legislation that would allow customers to limit the amount of unsolicited direct mail they receive.To date, we are not aware of any state that has actually passed legislation that would create a “Do-Not-Mail” registry or which would otherwise allow customers to restrict the amount of unsolicited direct mail that they receive.We believe there are two states that are currently considering some form of “Do-Not-Mail” legislation.Additionally, several bills have been proposed in Congress that could restrict the collection and dissemination of personal information for marketing purposes.If such legislation is passed in one or more states or by Congress, it could impede our ability to market our programs and services and reduce our revenues and profitability. -21- Table of Contents We could be subject to legal claims, government enforcement actions and damage to our reputation and held liable for our or our customers' failure to comply with federal, state and foreign laws, regulations or policies governing consumer privacy, which could materially harm our business. Recent growing public concern regarding privacy and the collection, distribution and use of information about Internet users has led to increased federal, state and foreign scrutiny and legislative and regulatory activity concerning data collection and use practices.The United States Congress and certain states currently have pending legislation regarding privacy and data security measures.Any failure by us to comply with applicable federal, state and foreign laws and the requirements of regulatory authorities may result in, among other things, indemnification liability to our customers and the advertising agencies we work with, administrative enforcement actions and fines, class action lawsuits, cease and desist orders, and civil and criminal liability.Recently, class action lawsuits have been filed alleging violations of privacy laws by ISPs.The European Union's directive addressing data privacy limits our ability to collect and use information regarding Internet users.These restrictions may limit our ability to target advertising in most European countries. Our failure to comply with these or other federal, state or foreign laws could result in liability and materially harm our business. In addition to government activity, privacy advocacy groups and the technology and direct marketing industries are considering various new, additional or different self-regulatory standards.This focus, and any legislation, regulations or standards promulgated, may impact us adversely.Governments, trade associations and industry self-regulatory groups may enact more burdensome laws, regulations and guidelines, including consumer privacy laws, affecting our customers and us. Since many of the proposed laws or regulations are just being developed, and a consensus on privacy and data usage has not been reached, we cannot yet determine the impact these proposed laws or regulations may have on our business.However, if the gathering of profiling information were to be curtailed, Internet advertising would be less effective, which would reduce demand for Internet advertising and harm our business. Microsoft's Internet Explorer offers a tracking protection feature that doesn't allow for tracking by allowing Internet users to download tracking protection block lists which consequently block any third-party domain included in such block lists from serving content.In addition, Microsoft's Internet Explorer 10 isthe first browser to offer a "Do Not Track" mechanism by default.This content-blocking feature, depending on the adoption by Internet users, may adversely affect our ability to grow our Company, maintain our current revenues and profitability, and serve and monetize content. Third parties may bring class action lawsuits against us relating to online privacy and data collection. We disclose our information collection and dissemination policies, and we may be subject to claims if we act or are perceived to act inconsistently with these published policies. Any claims or inquiries could be costly and divert management's attention, and the outcome of such claims could harm our reputation and our business. We and our customers are also subject to various federal and state laws concerning the collection and use of information regarding individuals. These laws include the Children's Online Privacy Protection Act (which now applies to an increasing number of apps), the Federal Drivers Privacy Protection Act of 1994, the privacy provisions of the Gramm-Leach-Bliley Act, the Federal CAN-SPAM Act of 2003, as well as other laws that govern the collection and use of consumer credit information. We cannot assure you that our customers are currently in compliance, or will remain in compliance, with these laws and their own privacy policies. We may be held liable if our customers use our technologies in a manner that is not in compliance with these laws or their own stated privacy policies. -22- Table of Contents In the United States, the federal Do-Not-Call Implementation Act makes it more difficult to telephonically communicate with prospective and existing customers.Similar measures were implemented in Canada beginning September 1, 2008.Regulations in both the United States and Canada give consumers the ability to “opt out,” through a national do-not-call registry and state do-not-call registries of having telephone solicitations placed to them by companies that do not have an existing business relationship with the consumer.These regulations could limit our ability to provide services and information to our clients.Failure to comply with these regulations could have a negative impact on our reputation and subject us to significant penalties. In the United States, the federal Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 restricts our ability to send commercial electronic mail messages, the primary purpose of which is advertising or promoting a commercial product or service, to our customers and prospective customers.The act requires that a commercial electronic mail message provide the customers with an opportunity to opt-out from receiving future commercial electronic mail messages from the sender.Failure to comply with the terms of this act could have a negative impact on our reputation and subject us to significant penalties. In Canada, the Personal Information Protection and Electronic Documents Act requires an organization to obtain a consumer’s consent to collect, use or disclose personal information.Under this act, consumer personal information may be used only for the purposes for which it was collected.We allow our customers to voluntarily “opt-out” from receiving either one or both promotional and marketing mail or promotional and marketing electronic mail.Heightened consumer awareness of, and concern about, privacy may result in customers “opting out” at higher rates than they have historically. Canada’s Anti-Spam Legislation may restrict our ability to send commercial “electronic messages,” defined to include text, sound, voice and image messages to email, instant messaging, telephone or similar accounts, where the primary purpose is advertising or promoting a commercial product or service to our customers and prospective customers.The Act, when in force, will require that a sender have consent to send a commercial electronic message, and provide the customers with an opportunity to opt out from receiving future commercial electronic email messages from sender.Failure to comply with the terms of this Act or any proposed regulations that may be adopted in the future could have a negative impact on our reputation and subject us to significant monetary penalties. If the technology that we currently use to target the delivery of online and mobile advertisements and to prevent fraud on our networks is restricted or becomes subject to regulation, our expenses could increase and we could lose customers or advertising inventory. Websites typically place small files of non-personalized (or "anonymous") information, commonly known as cookies, on an Internet user's hard drive.Cookies generally collect information about users on a non-personalized basis to enable websites to provide users with a more customized experience.Cookie information is passed to the website through an Internet user's browser software.We currently use cookies, along with other technologies, as set forth in our privacy policies, for purposes that include, without limitation, improving the experience Web users have when they see Web advertisements, advertising campaign reporting, website reporting and to monitor and prevent fraudulent activity on our networks.Most currently available Internet browsers allow Internet users to modify their browser settings to prevent cookies from being stored on their hard drive, and some users currently do so. Internet users can also delete cookies from their hard drives at any time. Some Internet commentators and privacy advocates have suggested limiting or eliminating the use of cookies, and legislation has been introduced in some jurisdictions to regulate the use of cookie technology.The effectiveness of our technology could be limited by any reduction or limitation in the use of cookies.If the use or effectiveness of cookies were limited, we expect that we would need to switch to other technologies to gather demographic and behavioral information. While such technologies currently exist, they may be less effective than cookies.We also expect that we would need to develop or acquire other technology to monitor and prevent fraudulent activity on our networks.Replacement of cookies could require reengineering time and resources, might not be completed in time to avoid losing customers or advertising inventory, and might not be commercially feasible.Our use of cookie technology or any other technologies designed to collect Internet usage information may subject us to litigation or investigations in the future.Any litigation or government action against us could be costly and time consuming, require us to change our business practices and divert management's attention. -23- Table of Contents Sales, use, income and other tax laws or regulations could be enacted or existing laws could be applied to us or our customers, which could increase the costs of our solutions and adversely impact our business. The application of tax laws are evolving.New income, sales, use or other tax laws, statutes, rules, regulations or ordinances could be enacted at any time (possibly with retroactive effect), and could be applied solely or disproportionately to services and products provided over the Internet or via email, which could discourage the use of the Internet and email as a means of commercial marketing, adversely affecting the viability of our solutions.These enactments could adversely affect our sales activity due to the inherent cost increase the taxes would represent and ultimately result in a negative impact on our operating results and cash flows.In addition, if we are unsuccessful in collecting required taxes from our customers, we could be held liable for such costs, thereby adversely impacting our operating results and cash flows. In addition, existing tax laws, statutes, rules, regulations or ordinances could be interpreted, changed, modified or applied adversely to us (possibly with retroactive effect), which could require us or our customers to pay additional tax amounts, as well as require us or our customers to pay fines or penalties and interest for past amounts.For example, if tax authorities reclassify as employees the third-party professional services consultants we engage as independent contractors, we may be subject to retroactive taxes and penalties for failure to withhold federal or state income tax or Federal Insurance Contributions Act payments, and failure to provide workers’ compensation insurance with respect to such third-party professional services consultants. We may be liable for product liability claims. We sell products manufactured by third parties, some of which may be defective.If any product that we sell were to cause physical injury or injury to property, the injured party or parties could bring claims against us as the retailer of the product.Our insurance coverage may not be adequate to cover every claim that could be asserted.If a successful claim were brought against us in excess of our insurance coverage, it could have a material adverse effect on our cash flow and on our reputation with customers.Unsuccessful claims could result in the expenditure of funds and management time and could have a negative impact on our business. We may not be able to successfully halt the operations of websites that aggregate our data as well as data from other companies, including social networks, or copycat websites that have misappropriated our data in the past or may misappropriate our data in the future. Third parties could misappropriate our data through website scraping, robots or other means and aggregate this data on their websites with data from other companies.In addition, "copycat" websites could misappropriate data on our network and attempt to imitate our brand or the functionality of our website.When we become aware of such websites, we will employee technological or legal measures in an attempt to halt their operations.However, we may not be able to detect all such websites in a timely manner and, even if we could, technological and legal measures may be insufficient to stop their operations.In some cases, particularly in the case of websites operating outside of the United States, our available remedies may not be adequate to protect us against such websites.Regardless of whether we can successfully enforce our rights against these websites, any measures that we may take could require us to expend significant financial or other resources. -24- Table of Contents We are, and may in the future be, subject to intellectual property disputes, which are costly to defend and could harm our business and operating results. From time to time, we face, and we expect to face in the future, allegations that we have infringed the trademarks, copyrights, patents and other intellectual property rights of third parties, including from our competitors or non-practicing entities.Patent and other intellectual property litigation may be protracted and expensive, and the results are difficult to predict and may require us to stop offering certain products or services, purchase licenses or modify our products and services while we develop non-infringing substitutes or may result in significant settlement costs. From time to time, we may face claims from companies that incorporate open source software into their products, claiming ownership of, or demanding release of, the source code, the open source software and/or derivative works that were developed using such software, or otherwise seeking to enforce the terms of the applicable open source license.These claims could also result in litigation, require us to purchase a costly license or require us to devote additional research and development resources to change our products and services, any of which would have a negative effect on our business and operating results. Although the results of litigation and claims cannot be predicted with certainty, we do not believe that the final outcome of those matters that we currently face will have a material adverse effect on our business.However, there can be no assurance that our expectations will prove correct, and even if these matters do not result in litigation or are resolved in our favor or without significant cash settlements, these matters, and the time and resources necessary to litigate or resolve them, could harm our business, our operating results or our reputation. We could incur substantial costs defending against claims that our products or services infringe on the proprietary rights of others. The scope of any intellectual property rights that we have is uncertain and may not be sufficient to prevent infringement claims against us or claims that we have violated the intellectual property rights of third parties.While we know of no basis for any claims of this type, the existence of and ownership of intellectual property can be difficult to verify and we have not made an exhaustive search of all patent filings.Competitors may have filed applications for or may have been issued patents and may obtain additional patents and proprietary rights relating to products or processes that compete with or are related to our products and services.The scope and viability of these patents, the extent to which we may be required to obtain licenses under these patents or under other proprietary rights and the cost and availability of licenses are unknown, but these factors may limit our ability to market our products or services. Third parties could claim infringement by us with respect to any patents or other proprietary rights that they hold, and we cannot assure investors that we would prevail in any such proceeding as the intellectual property status of our current and future competitors' products is uncertain.Any infringement claim against us, whether meritorious or not, could be time-consuming, result in costly litigation or arbitration and diversion of technical and management personnel, or require us to develop non-infringing technology or to enter into royalty or licensing agreements. We might not be successful in developing or otherwise acquiring rights to non-infringing technologies.Royalty or licensing agreements, if required, may not be available on terms acceptable to us, or at all, and could significantly harm our business and operating results.A successful claim of infringement against us or our failure or inability to license the infringed or similar technology could require us to pay substantial damages and could harm our business because we would not be able to continue selling our products or services without incurring significant additional expense.In addition, to the extent we agree to indemnify customers or other third parties against infringement of the intellectual property rights of others, a claim of infringement could require us to incur substantial time, effort and expense to indemnify these customers and third parties and could disrupt or terminate their ability to use, market or sell our products. -25- Table of Contents Failure to protect or enforce our intellectual property rights could harm our business and operating results. We regard the protection of our trade secrets, copyrights, trademarks, trade dress, domain names and patents as critical to our success.In particular, we must maintain, protect and enhance the "SkyMall" brand and our numerous proprietary names we use to market products and our services.We strive to protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions.We enter into confidentiality and invention assignment agreements with our employees and contractors, and confidentiality agreements with parties with whom we conduct business in order to limit access to, and disclosure and use of, our proprietary information.However, these contractual arrangements and the other steps we have taken to protect our intellectual property may not prevent the misappropriation of our proprietary information or deter independent development of similar technologies by others. We pursue the registration of our domain names, trademarks, and service marks in the United States.Effective trade secret, copyright, trademark, trade dress, domain name and patent prosecution is expensive to develop and maintain, both in terms of initial and ongoing registration requirements and the costs of defending our rights. Litigation may be necessary to enforce our intellectual property rights, protect our respective trade secrets or determine the validity and scope of proprietary rights claimed by others.Any litigation of this nature, regardless of outcome or merit, could result in substantial costs and diversion of management and technical resources, any of which could adversely affect our business and operating results.We may incur significant costs in enforcing our trademarks against those who attempt to imitate our "SkyMall" and other brands.If we fail to maintain, protect and enhance our intellectual property rights, our business and operating results may be harmed. We have agreed to provide indemnification to our officers and directors. The Company's Articles of Incorporation provide to our officers and directors indemnification to the full extent provided by law, and provide that, to the extent permitted by Nevada law, an officer or director will not be personally liable for monetary damages to the Company or its shareholders for breach of his or her fiduciary duty as an officer or director, except for liability for certain actions that may not be limited under Nevada law.These indemnification provisions may limit the ability of members to seek recourse against our officers and directors.In addition, the Company currently maintains a Directors & Officers Liability Policy. -26- Table of Contents OUR SECURITIES, TAX CONCERNS AND REPORTING REQUIREMENTS There is a limited market for our common stock, we are no longer listed on OTCBB and we are delinquent in our reporting obligations. Only a very limited trading market currently exists for our common stock.As a result, any broker/dealer that makes a market in our stock or other person that buys or sells our stock could have a significant influence over the stock’s price at any given time.We cannot assure our shareholders that a market for our stock will be sustained.There is no assurance that our shares will have any greater liquidity than shares which do not trade on a public market. Xhibit did not file its Quarterly Reports on Form 10-Q for the three month period ending March 30, 2014 by its due date of May 9, 2014 and for the three month period ended June 29, 2014 by its due date of August 11, 2014. Accordingly, Xhibit is delinquent in its reporting obligations with the SEC.Xhibit’s failure to be current in its reporting obligation with the SEC may prevent broker-dealers from making a market in Xhibit’s common stock or disseminating quotations to the public on the OTC Bulletin Board. Also as a result of its failure to be current in its reporting obligations, Xhibit will be prevented from registering, under the Securities Act of 1933, as amended, its securities for sale on Form S-3 for at least twelve full calendar months from the due date of its delinquent Form 10-K and Form 10-Q filings even if it is able to resume the timely filing of its required reports beginning with the next report. Our shares of common stock were delisted from the OTCBB market and now trade on the Pink Sheets. Although we are working to become current in our SEC filings, and thereby cause our shares to be eligible for quotation on the OTCBB market, there is no assurance as to when or if this will occur. Our stock price is likely to be volatile. There is generally significant volatility in the market prices and limited liquidity of securities of more newly-public companies.Contributing to this volatility are various events that can affect our stock price in a positive or negative manner.These events include, but are not limited to: governmental regulations or actions; market acceptance and sales growth of our products; litigation involving the Company or our industry; developments or disputes concerning our patents or other proprietary rights; departure of key personnel; future sales of our securities; fluctuations in our financial results or those of companies that are perceived to be similar to us; swings in seasonal demands of customers; investors' general perception of us; and general economic, industry and market conditions.If any of these events occur, it could cause our stock price to fall. The price of our common stock may be adversely affected by the future issuance and sale of shares of our common stock or other equity securities. We cannot predict the size of future issuances or sales of our common stock or other equity securities future acquisitions or capital raising activities, or the effect, if any, that such issuances or sales may have on the market price of our common stock.The issuance and sale of substantial amounts of common stock or other equity securities or announcement that such issuances and sales may occur, could adversely affect the market price of our common stock.As of September 8, 2014, we had 108,232,935 outstanding shares of common stock.Additionally, 23,000,000 shares may be issued under the Company’s approved Stock Option and Restricted Stock plans, of which options to purchase 65,000 shares and 1,070,004 restricted shares had been granted as of September 8, 2014.Any decline in the price of our common stock may encourage short sales, which could place further downward pressure on the price of our common stock and may impair our ability to raise additional capital through the sale of equity securities. Our reduced stock price may adversely affect our liquidity. Our common stock has been trading at less than $1.50 per share periodically for much of last year.Certain market makers are reluctant to make a market in stock with a trading price of less than $5.00 per share.To the extent that we have fewer market makers for our common stock, our volume and liquidity will likely decline, which could further depress our stock price. -27- Table of Contents Our shares are "penny stock". In general, "penny stock" includes securities of companies which are not listed on the principal stock exchanges and have a bid price in the market of less than $5.00; and companies with net tangible assets of less than $2 million ($5 million if the issuer has been in continuous operation for less than three years), or which has recorded revenues of less than $6 million in the last three years.As "penny stock," our stock therefore is subject to Rule 15g-9, which imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and "accredited investors" (generally, individuals with net worth in excess of $1 million or annual incomes exceeding $200,000, or $300,000 together with their spouses, or individuals who are the officers or directors of the issuer of the securities).For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to sale.Consequently, this rule may adversely affect the ability of broker-dealers to sell our stock, and therefore may adversely affect stockholders' ability to sell the stock in the public market. The requirements of being a public company may strain our resources, divert management's attention and affect our ability to attract and retain qualified board members. As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, any listing requirements, and other applicable securities rules and regulations. Compliance with these rules and regulations requires significant legal and financial compliance costs, makes some activities more difficult, time-consuming or costly and increases demand on our systems and resources.The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and operating results.The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant resources and management oversight may be required.As a result, management's attention may be diverted from other business concerns, which could harm our business and operating results.Although we have already hired additional employees to comply with these requirements, we may need to hire more employees in the future, which will increase our costs and expenses. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming.These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies.This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices.We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management's time and attention from revenue-generating activities to compliance activities.If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed. We also expect that being a public company with these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage.These factors could also make it more difficult for us to attract and retain qualified members for our Board of Directors, particularly to serve any committees, and qualified executive officers. As a result of disclosure of information in filings required of a public company, our business and financial condition will become more visible, which we believe may result in threatened or actual litigation, including by competitors and other third parties. If such claims are successful, our business and operating results could be harmed, and even if the claims do not result in litigation or are resolved in our favor, these claims, and the time and resources necessary to resolve them, could divert the resources of our management and harm our business and operating results. -28- Table of Contents We do not expect to pay any dividends for the foreseeable future. We do not anticipate paying any dividends to our shareholders for the foreseeable future.Shareholders must be prepared to rely on sales of their common stock after price appreciation to earn an investment return, which may never occur.Any determination to pay dividends in the future will be made at the discretion of our Board of Directors and will depend on our results of operations, financial conditions, contractual restrictions, restrictions imposed by applicable laws and other factors that our Board deems relevant. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Pursuant to long-term leases, the Company leases two parcels of adjacent land in Phoenix, Arizona that house all of its operations, including its corporate headquarters, call center and distribution facility.The land leases extend through 2035 and the leased property totals 8.3 acres.The Company owns land improvements, including its 20,351 square foot corporate offices and its 13,600 square foot technology, operations and storage facility. Management believes that the Company's existing facilities in Phoenix are sufficient for its current needs. The Company leases 15,811 square feet of office space at 80 East Rio Salado Parkway, Tempe, Arizona, where it was formerly headquartered.The lease for the Tempe office expires in December 2018.Effective December 1, 2013, the Company subleased the Tempe office space for a period through December 2018.The Company is not affiliated with the lessor or sublessee. The Company also leased approximately 4,900 square feet of office space in Banja Luka, Bosnia and Herzegovina where its product technology and development employees are located.At no material cost to the Company, the lease for this facility was terminated in May 2014 as part of the Company’s decision to shut-down development operations in Bosnia and Herzegovina.The lessor was an affiliate of the Company.See Item 13 for additional details. ITEM 3.LEGAL PROCEEDINGS The Company is not involved in any material legal proceedings as of the date of this Report.From time to time, the Company may become a party to litigation and subject to claims incident to the ordinary course of business.Although the results of litigation and claims cannot be predicted with certainty, management currently believes that the final outcome of these matters will not have a material adverse effect on the Company's business.Regardless of the outcome, litigation can have an adverse impact on the Company because of defense and settlement costs, diversion of management resources and other factors. In February 2014, the Company received a Civil Investigative Demand (“CID”) from the U.S. Federal Trade Commission (“FTC”).In the CID, the FTC has requested information related to certain products marketed in the SkyMall in-flight catalog.The Company submitted the requested information to the FTC in late March 2014.In July 2014, the FTC informally advised the Company that it believes SkyMall lacked proper substantiation for claims made with respect to most of the products initially identified by the FTC.Accordingly, the FTC may pursue consumer redress for the identified items advertised in the SkyMall in-flight catalog.While the amount of the FTC’s potential demand for consumer redress is not known currently, the Company’s sales of the identified products during the relevant time period was approximately $823,000.The Company is currently not able to assess the likelihood of a loss contingency related to this matter and accordingly, no charge was recorded in the 2013 financial statements for this matter. -29- Table of Contents ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Overview The Company's Articles of Incorporation provide that the Company has the authority to issue 560 million shares of capital stock, which are currently divided into two classes as follows: 480 million shares of common stock, par value of $0.0001 per share; and 80 million shares of preferred stock, also with a par value of $0.0001 per share.As of September 8, 2014, the Company had 108,232,935 shares of common stock outstanding and no shares of preferred stock outstanding. The Common Stock Voting.Holders of the common stock are entitled to one vote per share on all matters to be voted on by the Company's shareholders.The Company's bylaws provide that a majority of the outstanding shares of the corporation entitled to vote constitute a quorum at a meeting of the shareholders. Dividends.The Company's Board of Directors, in its sole discretion, may declare and pay dividends on the common stock, payable in cash or other consideration, out of funds legally available, if all dividends due on any preferred stock have been declared and paid.The Company has not paid any cash dividends on its common stock and does not plan to pay any cash dividends on its common stock for the foreseeable future. Liquidation, Subdivision, or Combination.In the event of any liquidation, dissolution or winding up of the Company or upon the distribution of its assets, all assets and funds remaining after payment in full of the Company's debts and liabilities, and after the payment to holders of any then outstanding preferred stock of the full preferential amounts to which they were entitled, would be divided and distributed among holders of the common stock. Shareholders of Record.As of September 8, 2014, we had 178 shareholders of record. Equity Compensation Plans On August 30, 2012 the Company’s Board of Directors adopted the Xhibit Corp. 2012 Stock Option Plan (the “Option Plan”).Under the Option Plan the Company may issue up to an aggregate total of 13,000,000 incentive or non-qualified options to purchase shares of the Company’s common stock.As of December 31, 2013, the following stock options had been granted: Plan Category Securities to be Issued on Exercise of Outstanding Options, Warrantsand Rights (#) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Securities Remaining Available for Future Issuance Under Equity Compensation Plan (#) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders - $ - - Total $ -30- Table of Contents On September 26, 2013 the Company’s Board of Directors adopted the Xhibit Corp. 2013 Restricted Stock Plan (the “RS Plan”).Under the RS Plan the Company may issue up to an aggregate total of 10,000,000 shares of the Company’s common stock. Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters The Company received a listing on the Pink Sheets under the symbol "NBMF" in February 2007 and moved to the OTC Bulletin Board in August 2007.The common stock presently trades under the symbol "XBTC".To date, Xhibit’s stock has been thinly traded.In May 2014, as a result of the Company’s failure to timely file its Annual Report on Form 10-K,broker-dealers are prevented from making a market in the Company’s common stock or disseminating quotations to the public on the OTC Bulletin Board. On March 1, 2012, the Company effectuated a forward split of its issued and outstanding common shares, whereby every old share of common stock was exchanged for eight new shares of the Company’s common stock.As a result, the issued and outstanding shares of common stock increased from 1,400,028 prior to the split to 11,200,224 following the forward split.In connection with the stock split the Company also increased the number of its authorized shares of common stock from 60,000,000 shares to 480,000,000 shares and its preferred stock from 10,000,000 to 80,000,000 shares. The following table sets forth, for the calendar periods indicated, the range of the high and low last reported bid prices of the Company’s common stock, as reported by the OTC Bulletin Board.The quotations represent inter-dealer prices without retail mark-ups, mark-downs or commissions, and may not necessarily represent actual transactions.The quotations may be rounded for presentation. There is an absence of an established trading market for the Company’s common stock, as the market is limited, sporadic and highly volatile, which may affect the prices listed below. Year ended December 31, 2013: High Low First quarter $ $ Second quarter Third quarter Fourth quarter Year ended December 31, 2012 High Low First quarter $ $ Second quarter Third quarter Fourth quarter The closing price of our common stock on September 8, 2014 was $0.69. Recent Sales of Unregistered Securities All unregistered sales of securities during fiscal year 2013 were previously reported. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, the Company is not required to provide the disclosure required by this item. -31- Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Note Regarding Forward-Looking Statements Statements contained in this report include "forward-looking statements" within the meaning of such term in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which could cause actual financial or operating results, performances or achievements expressed or implied by such forward-looking statements not to occur or be realized. Such forward-looking statements generally are based on our best estimates of future results, performances or achievements, predicated upon current conditions and the most recent results of the companies involved and their respective industries. Forward-looking statements may be identified by the use of forward-looking terminology such as "may," "can," "will," "could," "should," "project," "expect," "plan," "predict," "believe," "estimate," "aim," "anticipate," "intend," "continue," "potential," "opportunity" or similar terms, variations of those terms or the negative of those terms or other variations of those terms or comparable words or expressions. Overview With the exception of per share amounts, all dollar amounts included in this Management’s Discussion and Analysis of Financial Conditions and Results of Operations are presented in thousands and all percentages are actual amounts. Between June 2013 and June 2014, the Company terminated or suspended all of the legacy Xhibit business operations and on September 9, 2014 sold its loyalty business. Xhibit Corp., f/k/a NB Manufacturing, Inc., was incorporated on September 19, 2001 in the State of Nevada.The original purpose of the Company was to provide manufacturing services.Effective November 12, 2012 the Company changed its legal name from NB Manufacturing, Inc. to Xhibit Corp. by amending its Articles of Incorporation with the State of Nevada. Xhibit Interactive, LLC ("Interactive"), a Nevada limited liability company, f/k/a Xhibit, LLC, was organized on July 18, 2011 as a Nevada limited liability company.On August 9, 2011, Interactive entered into a Unit Exchange Agreement whereby the members of SpyFire Interactive, LLC (“SpyFire”) and Stacked Digital, LLC (“Stacked”) exchanged 100% of their membership units for 18,292,319 of Interactive’s units.Concurrent with this transaction, SpyFire and Stacked became wholly-owned subsidiaries of Interactive.On September 21, 2012, Interactive filed with the State of Nevada an Amendment to its Articles of Organization to change the name of Xhibit, LLC to Xhibit Interactive, LLC. On January 20, 2012 Interactive formed Xhibit, d.o.o., a wholly-owned Bosnian subsidiary, for the purpose of hiring highly skilled software coders, programmers and developers to provide the Company with high quality and economical in-house product development capabilities. On May 24, 2012, the Company, through its wholly-owned subsidiary Interactive, acquired Social Bounce, LLC (“Bounce”), a social media and online game development company founded on August 2, 2011.Bounce was acquired to obtain intellectual property for the Company’s online and mobile gaming and social media platforms.Bounce had nominal assets and no operations prior to May 24, 2012.Bounce was merged into Interactive and Bounce ceased to exist. On June 29, 2012, the Company formed a new wholly-owned subsidiary, FlyReply Corp. (“FlyReply”), and launched its newly developed product through this company, which provided turn-key cloud based marketing CRM solutions on a subscription basis to customers.This product was discontinued in September 2013. -32- Table of Contents On September 4, 2012, the merger contemplated by a merger agreement dated as of April 25, 2012 by and among Xhibit, Interactive, NB Manufacturing Subsidiary, LLC, a Nevada limited liability company (the "Merger Sub"), and a certain director and officer of the then NB Manufacturing, Inc. (the "Merger Agreement"), as amended as of May 23, 2012, was completed as of the filing of Articles of Merger with the Secretary of State of the State of Nevada, merging the Merger Sub into Interactive (the “Merger”). As a result of the Merger and pursuant to the Merger Agreement, Interactive became a wholly-owned subsidiary of Xhibit, and on June 4, 2012, Xhibit issued 55,383,452 shares of its common stock to holders of units of Interactive at a rate of 1.2641737582 shares of Xhibit's common stock for each Interactive unit. Immediately following the Merger, Xhibit had 66,583,676 shares of common stock outstanding and no derivative securities outstanding.The former members of Interactive owned 83.2% of Xhibit's outstanding securities, and Xhibit's shareholders owned 16.8% of Xhibit's outstanding securities. On September 24, 2012, the Company acquired various intellectual property assets owned by several individuals and private companies giving it the right to the source code, software, database, websites and domain names previously owned or operated by Radio Connect, LLC, Twit Yap, LLC and Star Connect, LLC which the Company subsequently referred to as its TwitYap social media properties.The Company obtained these assets for issuance of 727,050 shares of common stock (Note 7). On December 1, 2012, the Company entered into a Marketing Services Agreement with WAT Works, LLC, a Utah limited liability company ("WAT Works").The Company also hired five employees (including a 50% equity holder in WAT Works).The Company’s agreement with WAT Works engaged it to select products developed by third party formulators and manufacturers and assist us in marketing this line of health and wellness related consumer products and services.The Company agreed to pay WAT Works its direct costs in delivering these services, which included reimbursement for rent (as they operate out of an office in Salt Lake City, Utah), reimbursement for manufacturing and formulation costs paid to a third party, and payment of a contractor for sales tracking software development.This Marketing Services Agreement was terminated on June 30, 2013 at no cost to the Company.Effective June 30, 2013, the Company discontinued all sales of nutraceutical products but continued to conduct internet marketing and advertising campaigns for customers that sell their own nutraceutical products.In October 31, 2013, the Company completely shut down its Nutraceutical Products business and all third party sales of nutraceutical products were discontinued. On May 16, 2013, the Company entered into an Agreement and Plan of Merger (the “SkyMall Merger Agreement”), among Xhibit, Project SMI Corp., a Delaware corporation and wholly-owned subsidiary of Xhibit (“SMI Merger Sub”), SHC Parent Corp., a Delaware corporation (“SHC”), and TNC Group, Inc., an Arizona corporation and Stockholder Representative for the SHC stockholders.Pursuant to the terms of the Merger Agreement, on May 16, 2013, SMI Merger Sub merged with and into SHC (the “SkyMall Merger”), with SHC surviving the SkyMall Merger as a wholly-owned subsidiary of Xhibit.SHC is the parent corporation of SkyMall Interests, LLC, a Delaware limited liability company (“Interests”), SkyMall, LLC, a Delaware limited liability company (“SkyMall LLC”), and SkyMall Ventures, LLC, a Nevada limited liability company (“SkyMall Ventures” ).The Company issued 44,440,000 shares of common stock to the former shareholders of SHC as part of the SkyMall Merger. On September 9, 2014, SkyMall LLC sold 100% of the outstanding membership interests of SkyMall Ventures to Connexions Loyalty, Inc. (“Connexions”) pursuant to a Membership Interest Purchase Agreement dated as of the same date (the “MIPA”), for a cash purchase price of $24,000,000, of which $3,200,000 was placed into escrow to fund specific potential indemnity claims (the “SkyMall Ventures Sale”). SkyMall LLC is also entitled to receive a future payment of up to $3,900,000 in cash based upon a formula related to the operating profit of SMV during the 12 months following the closing. The MIPA contains customary representations, warranties and indemnities. In connection with the sale, SkyMall LLC also entered into a Transition Services Agreement with Connexions, pursuant to which SkyMall LLC will provide a broad range of services to SkyMall Ventures in support of its operations, including gift card fulfillment, contact center support, telecommunications, information technology, marketing and catalog creation, facilities and accounting and finance. The Transition Services Agreement provides for a term of up to 18 months, in exchange for which Connexions will pay a fee equal to SkyMall LLC's cost of providing such services, which is initially estimated to be approximately $415,000 per month. In addition, Xhibit Corp. entered into a Limited Guarantee guaranteeing the indemnity reimbursement obligations of SkyMall LLC under the MIPA. As a result of the SkyMall Ventures Sale, the Company will not generate any revenues or operating profits from its loyalty business unit after September 8, 2014. Application of Critical Accounting Policies We have identified the policies below as critical to our business operations and the understanding of our results of operations. The impact and any associated risks related to these policies on our business operations are discussed throughout this "Management's Discussion and Analysis of Financial Condition and Results of Operations" section when such policies affect our reported or expected financial results. -33- Table of Contents In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in the preparation of our financial statements in conformity with accounting principles generally accepted in the United States. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances. The results form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ significantly from those estimates under different assumptions and conditions. We believe that the following discussion addresses our most critical accounting policies, which are those that are most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective, and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Basis of Presentation and Principles of Consolidation The consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), include the accounts of Xhibit and its wholly-owned subsidiaries which include the accounts and transactions of SHC Parent Corp. and its subsidiaries from the May 16, 2013 merger date.The Company does not have any subsidiaries in which it does not own 100% of the outstanding stock.Intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Management believes that the estimates utilized in the preparation of financial statements are prudent and reasonable.Actual results could differ from management’s estimates. Discontinued Operations The financial statements separately report discontinued operations and the results of continuing operations.Disclosures included herein pertain to the Company’s continuing operations unless noted otherwise. Accounts Receivable and Allowance for Doubtful Accounts Receivables are recorded at the gross sales price of products sold to customers on trade credit terms.The Company estimates the allowance for doubtful accounts based on an analysis of specific customers, taking into consideration the age of past due accounts, historical trends and an assessment of the customer’s ability to pay.The adequacy of the allowance is evaluated each month as part of the month-end closing activities and all customer accounts are reviewed.Established guidelines as well as professional judgment are used in establishing the allowance.Receivables that prove to be uncollectible after prescribed collection efforts have been exhausted are written-off by a charge to the allowance for doubtful accounts.Recoveries of receivables previously written off are recorded when received.Interest is not charged on overdue receivables, nor is collateral obtained on any amounts due. Inventories The Company supplies and fulfills retail gift cards to third party loyalty programs that make the Company’s retail gift cards available to their members upon redemption of accumulated loyalty points or miles.The Company maintains a gift card inventory and assumes all risks associated with the inventory. Paper inventory consists principally of paper held for future catalog editions, and is stated at lower of cost or market.Cost is determined using the first-in, first-out method.There is no paper inventory on hand that management believes to be obsolete or slow-moving. Property and Equipment Property and equipment, which consist primarily of buildings and improvements, computers, office furniture and leasehold improvements, are carried at cost, less accumulated depreciation.Maintenance and repairs are expensed as incurred.Depreciation is computed using the straight-line method over the estimated useful lives of the assets.Computers and office furniture are depreciated over three and five years respectively, buildings and improvements are depreciated over 39 years and leasehold improvements are amortized over the initial term of the lease. -34- Table of Contents Intangible Assets Intangible assets consist primarily of the “SkyMall” tradename, the SkyMall loyalty program partner relationships, merchant relationships, customer relationships, purchased technology and non-compete agreements which are recorded at their estimated fair value at the date of acquisition.For intangible assets with finite lives, the pattern in which the economic benefit of the assets will be consumed is evaluated based on projected usage or production of revenues.The Company considers certain factors when assigning useful lives such as legal, regulatory and contractual provisions as well as management’s judgment, the effects of obsolescence, demand, competition and other economic factors.Intangible assets are amortized using the straight-line method over their estimated useful lives ranging from two to eight years.Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable (Note 7). Goodwill represents the excess of the cost of an acquired entity over the net fair value of the identifiable assets acquired and liabilities assumed. Goodwill is not amortized, but rather is assessed for impairment annually or whenever events or changes in circumstances indicate that an impairment may have occurred.The Company performs an annual impairment assessment, or whenever events or circumstances indicate impairment may have occurred.Effective January 1, 2013, the Company began operating two reporting segments (Internet Marketing and Nutraceutical Products) and upon consummation of the SkyMall Merger in May 2013, the Company began operating a third reporting unit (SkyMall).Beginning in 2013, the Company evaluates the need for an impairment charge for goodwill recorded in each reporting unit based on the fair value of the respective reporting unit. Revenue Recognition The Company recognizes revenue when all of the following criteria have been met: 1) persuasive evidence of an arrangement exists, 2) no significant Company obligations remain, 3) title to the product has transferred to the purchaser, 4) collection of the related receivable is reasonably assured, and 5) the fees are fixed or determinable. Sales and use taxes charged to customers and incurred by the Company are shown net in the consolidated statements of operations. The Company evaluates the criteria outlined in ASC Topic 605-45, Principal Agent Considerations, in determining whether it is appropriate to record the gross amount of product sales and related costs or the net amount earned as commissions. When the Company is the primary obligor in a transaction, is subject to inventory risk, has latitude in establishing prices and selecting suppliers, or has several but not all of these indicators, revenue is recorded at the gross sales price.If the Company is not the primary obligor in the transaction or amounts earned are determined using a fixed percentage, revenue is recorded on a net basis. Internet marketing revenue The Company recognizes revenue at the time services are performed and sales are generated on behalf of their customers.Revenue is presented on a gross basis, net of discounts and allowances. Net merchandise sales The Company recognizes revenue from merchandise sales when acting as the primary obligor upon shipment of product to customers by participating merchants, net of estimated returns and allowance.Certain merchandise sales are reported on a net basis because the Company acts as an agent in the sale rather than as the primary obligor. Variable margin revenue is recognized as merchandise sales on a net basis at the time a customer places an order and is based on a percentage of the merchandise sales price. Sales and use taxes charged to customers and incurred by the Company are shown net in the consolidated statements of income. Placement fees Placement fees include margin amounts paid to the Company by participating merchants for inclusion of their products in the Company's catalogs.Placement fees can be either fixed or combined with other variable arrangements depending on the agreement the Company has with the participating merchant.Placement fee revenue is recognized on a straight-line basis over the circulation period of the catalog, which is generally three months.Placement fees billed in advance of distribution of the related catalog are recorded as a contra receivable account. -35- Table of Contents Gift card sales The Company has a gift card program which provides fulfillment of gift cards for large loyalty programs that offer gift card reward options in their program.The Company recognizes revenue from gift card sales when acting as the primary obligor upon shipment of product to customers, net of estimated returns and allowance.Under certain of its partner agreements, the Company earns a margin that is charged in addition to the cost of the gift card.For these sales, the Company records gift card revenue for only the margin amount. Shipping and handling costs Amounts billed to customers related to shipping and handling costs are recorded as other revenues.Shipping and handling costs incurred by the Company are classified as cost of goods sold in the consolidated statements of operations. Catalog expenses Catalog production costs include expenses related to creating, printing and distributing the SkyMall in-flight catalog and various loyalty program catalogs.The Company expenses catalog production costs over the circulation period of the catalog, which is generally three months. Advertising The Company expenses advertising costs when such costs are incurred. Stock-based Compensation The Company accounts for stock-based compensation by using the Black-Scholes-Merton option valuation model to estimate the fair value of stock options issued, estimating the expected forfeiture rate, and recognizing expense for the options expected to vest over the requisite service/vesting period. Concentrations of Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist primarily of cash and accounts receivable.All cash balances are maintained in two financial institutions that have been determined by management to maintain a high credit rating.From time to time, the Company’s cash balances may exceed Federal Deposit Insurance Corporation (“FDIC”) insurance limits.As part of its cash management process, the Company performs periodic evaluations of these financial institutions.Regarding trade accounts receivable, the Company minimizes its credit risk by performing credit evaluations of its customers and /or limiting the amount of credit extended.Accounts receivable balances are carried net of any allowances for doubtful accounts. Business Combination The Company’s completion of its merger with the SkyMall Companies on May 16, 2013 has resulted in the recording of goodwill and identifiable definite-lived intangible assets.The Company recognizes all of the assets acquired and liabilities assumed at their fair values on the acquisition date.The Company has used significant estimates and assumptions, including fair value estimates, as of the merger date and may refine those estimates that are provisional, as necessary, during the measurement period.The measurement period is the period after the acquisition date, not to exceed one year, in which new information may be gathered about facts and circumstances that existed as of the acquisition date to adjust the provisional amounts recognized.Measurement period adjustments are applied retrospectively.All other adjustments are recorded to the consolidated statements of operations.The Company did not record any measurement period adjustments during 2013.Acquisition-related costs are recognized separately from the acquisition and expensed as incurred and are generally included in general and administrative expenses in the consolidated statements of operations.The Company determines the useful lives for definite-lived tangible and intangible assets and liabilities assumed using estimates and judgments. Income Taxes The Company utilizes the asset and liability method of accounting for income taxes.This method requires that the current or deferred tax consequences of all events recognized in the financial statements be measured by applying the provisions of enacted tax laws to determine the amounts of taxes payable or refundable currently, and the deferred tax assets and liabilities attributable to temporary differences between financial and tax reporting and net operating loss carryforwards.Deferred tax assets are reviewed for recoverability and the Company records a valuation allowance to reduce its deferred tax assets when it is more likely than not that all or some portion of the deferred tax assets will not be recovered. The Company recognizes and measures uncertain tax positions using a more-likely-than-not approach. -36- Table of Contents Segment Reporting Prior to January 1, 2013, the Company operated as a single reporting segment: Internet Marketing.In January 2013, the Company began operating a second reporting segment: Nutraceutical Products.Effective with the SkyMall Merger on May 16, 2013, the Company began operating a third reporting segment: SkyMall.In October 2013, the Company shut down its Nutraceutical Products reporting segment.The operating results of the Nutraceutical Products reporting segment have been recorded as discontinued operations in the accompanying consolidated financial statements.Subsequent to October 2013, the Company operated two reporting segments: SkyMall and Internet Marketing.The Company suspended operations in its Internet Marketing segment in June 2014.Each segment was managed separately and provided different products and services. The accounting policies of the segments are the same as described above, but research and development costs and certain selling, general and administrative costs have not been allocated to the segments.As a result, the segment information presented below is reflective of the manner in which management evaluates profitability for the segments.Further, the Company manages its working capital on a consolidated basis and does not allocate long-lived assets to the segments.Accordingly, total assets by segment have not been disclosed. The following table presents information by segment for the year ended December 31, 2013: SkyMall Internet Marketing (Suspended in June 2014) Corporate Consolidated Revenues $ $ $
